 



Exhibit 10.1
Confidential
 
ASSET PURCHASE AGREEMENT
AMONG
HERAEUS VADNAIS, INC.,
HERAEUS MATERIALS CARIBE, INC.,
AND
HERAEUS MATERIALS S.A.,
as Buyers,
AND
SYNOVIS INTERVENTIONAL SOLUTIONS, INC.
SYNOVIS CARIBE, INC.
AND
SYNOVIS LIFE TECHNOLOGIES, INC.,
as Seller Parties
Dated as of January 8, 2008
 

 



--------------------------------------------------------------------------------



 



                  1.   DEFINITIONS     1  
 
                2.   BASIC TRANSACTION     10  
 
               
 
  (a)   Purchase and Sale of Assets     10  
 
  (b)   Assumption of Liabilities     12  
 
  (c)   Purchase Price     12  
 
  (d)   Adjustments to Purchase Price     12  
 
  (e)   Adjustments to Closing Payments     12  
 
  (f)   Payment Procedure     13  
 
  (g)   The Closing     13  
 
  (h)   Allocation of Purchase Price     14  
 
  (i)   Sale and Transfer Taxes     14  
 
  (j)   Escrow Agent     14  
 
  (k)   Employee Benefit Plans     14  
 
  (l)   Assets Not Assignable     15  
 
  (m)   Ongoing or Transition Services     16  
 
                3.   REPRESENTATIONS AND WARRANTIES OF THE SELLERS     16  
 
               
 
  (a)   Organization, Qualification, and Corporate Power     16  
 
  (b)   Noncontravention; Consents     16  
 
  (c)   Customers and Suppliers     17  
 
  (d)   Subsidiaries     17  
 
  (e)   Assets     17  
 
  (f)   Inventory     18  
 
  (g)   Financial Statements     18  
 
  (h)   Events Subsequent to June 30, 2007     18  
 
  (i)   Absence of Undisclosed Liabilities     20  
 
  (j)   Legal Compliance     20  
 
  (k)   Litigation     20  
 
  (l)   Licenses, Permits and Medical Device Regulations     21  
 
  (m)   Tax Matters     22  
 
  (n)   Real Property     22  
 
  (o)   Intellectual Property     25  
 
  (p)   Contracts     28  
 
  (q)   Notes and Accounts Receivable     29  
 
  (r)   Accounts and Notes Payable     29  
 
  (s)   Insurance     29  
 
  (t)   Product Warranty     29  
 
  (u)   Employment Matters     30  
 
  (v)   Employees     30  
 
  (w)   Employee Benefit Matters     33  
 
  (x)   Environmental Matters     34  
 
  (y)   Related Party Transactions     36  
 
  (z)   Brokers’ Fees     36  
 
  (aa)   Disclosure     36  

-i-



--------------------------------------------------------------------------------



 



                  4.   REPRESENTATIONS AND WARRANTIES OF THE BUYERS     36  
 
               
 
  (a)   Organization, Qualification, and Corporate Power     36  
 
  (b)   Authorization     36  
 
  (c)   Noncontravention     37  
 
  (d)   Availability of Funds     37  
 
  (e)   Litigation     37  
 
  (f)   Brokers’ Fees     37  
 
                5.   PRE-CLOSING COVENANTS     37  
 
               
 
  (a)   Conduct of Business     37  
 
  (b)   Additional Covenants     39  
 
  (c)   Notification of Certain Matters     40  
 
  (d)   Risk of Loss     40  
 
  (e)   Efforts to Consummate     41  
 
                6.   POST CLOSING COVENANTS     41  
 
               
 
  (a)   General     41  
 
  (b)   Litigation Support     41  
 
  (c)   Transition     42  
 
  (d)   Confidentiality     42  
 
  (e)   Covenants Not to Compete     42  
 
  (f)   Non-Solicitation     43  
 
  (g)   Sharing of Data     43  
 
  (h)   Employment Matters     44  
 
  (i)   Tax Assistance     45  
 
  (j)   Redirection of Email, Website and Documents     45  
 
  (k)   Migration of Information Technology Systems     45  
 
  (l)   Preparation of Preliminary Final Financials     45  
 
                7.   OBLIGATIONS AT CLOSING     46  
 
               
 
  (a)   Conditions Precedent to Obligations of Buyers     46  
 
  (b)   Conditions Precedent to Obligations of Seller Parties     48  
 
  (c)   Conditions Precedent to Obligations of All Parties     49  
 
                8.   REMEDIES FOR BREACH OF THIS AGREEMENT     49  
 
               
 
  (a)   Survival of Representations and Warranties     49  
 
  (b)   Indemnification Provisions for Benefit of the Buyers     50  
 
  (c)   Indemnification Provisions for the benefit of the Sellers     51  
 
  (d)   Matters Involving Third Parties     52  
 
  (e)   Determination of Adverse Consequences     53  
 
  (f)   Adjustment to Purchase Price     53  
 
  (g)   Limitations on Indemnification     53  
 
  (h)   Sole Remedy     54  
 
  (i)   No Duplication     54  

-ii-



--------------------------------------------------------------------------------



 



                  9.   TERMINATION     54  
 
               
 
  (a)   Termination     54  
 
  (b)   Procedure for and Effect of Termination     55  
 
                10.   MISCELLANEOUS     55  
 
               
 
  (a)   Fees and Expenses     55  
 
  (b)   Press Releases and Public Announcements     55  
 
  (c)   No Third-Party Beneficiaries     56  
 
  (d)   Entire Agreement     56  
 
  (e)   Succession and Assignment     56  
 
  (f)   Counterparts     56  
 
  (g)   Headings     56  
 
  (h)   Notices     56  
 
  (i)   Governing Law     57  
 
  (j)   Amendments and Waivers     57  
 
  (k)   Severability     57  
 
  (l)   Construction     57  
 
  (m)   Disclosure Schedule; Representations     58  
 
  (n)   Incorporation of Exhibits and Schedules     58  
 
  (o)   Specific Performance     58  
 
  (p)   Submission to Jurisdiction     58  
 
  (q)   Waiver of Jury Trial     59  
 
  (r)   Non-Recourse     59  
 
                11.   PROVISIONS RELATING TO THE SELLER PARTIES AND THE BUYERS  
  59  

-iii-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) is entered into as of
January 8, 2008 (the “Effective Date”), by and among Heraeus Vadnais, Inc., a
Minnesota corporation (“Heraeus Vadnais”), Heraeus Materials Caribe, Inc., a
Puerto Rico corporation (“Heraeus Materials Caribe”), Heraeus Materials S.A.
(“Heraeus Materials” and together with Heraeus Vadnais and Heraeus Materials
Caribe, the “Buyers”), Synovis Interventional Solutions, Inc., a Minnesota
corporation (“Synovis Interventional”), Synovis Caribe, Inc., a Puerto Rico
corporation (“Synovis Caribe” and together with Synovis Interventional, each a
“Seller” and collectively, the “Sellers”), and Synovis Life Technologies, Inc.,
a Minnesota corporation (“Synovis Life” and together with the Sellers, the
“Seller Parties”). The Buyers and the Sellers may each be referred to
hereinafter as a “Party” or collectively as the “Parties”.
     This Agreement contemplates a transaction more fully set forth below in
which (a) the Buyers desire (i) to purchase for cash substantially all of the
Seller Parties’ assets relating to the Sellers’ “interventional business”, which
offers contract services to develop, prototype, manufacture and assemble certain
micro-components and micro-component products (the “Interventional Products”),
including, but not limited to, coils, helices, stylets, guidewires and complex
micro-wires, polymer and machined components for the medical device industry, as
set forth on Schedule 3(t) attached hereto (the “Business”), and (ii) to assume
only certain liabilities of Sellers specified below, and (b) the Sellers desire
(i) to sell and transfer such assets and liabilities to Buyers and (ii) to
retain all other liabilities of Sellers not specifically assumed by the Buyers,
all upon terms and conditions set forth in this Agreement. The transactions
contemplated by this Agreement are referred to hereinafter as the “Asset
Purchase.”
     The Parties intend that the Asset Purchase as it relates to Synovis Caribe
shall qualify for bulk sale exemption under Puerto Rican Internal Revenue Code
Section 2301(ww).
     Now, therefore, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.
     1. Definitions. Capitalized terms used herein shall have the meanings set
forth in this Section 1.
     “Accounts Receivable” has the meaning set forth in Section 2(a)(xi).
     “Acquired Assets” has the meaning set forth in Section 2(a).
     “Adulterated or Misbranded” has the meaning set forth in Section 3(l)(ii).
     “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, Taxes, liens, losses, expenses, and fees, including
court costs and reasonable attorneys’ fees.

1



--------------------------------------------------------------------------------



 



     “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
     “Approval” means any action, approval, authorization, consent,
certification, filing, notice, qualification or registration, or any waiver of
any of the foregoing, required to be obtained from, or any notice, statement or
other communication required to be filed with or delivered to, any Governmental
Authority or any Person not a party to this Agreement.
     “Asset Purchase” has the meaning set forth in the preface above.
     “Assigned Insurance Policies” has the meaning set forth in
Section 2(a)(xii).
     “Assumed Contracts” has the meaning set forth in Section 2(a)(vii).
     “Assumed Liabilities” means (a) the Liabilities of the Sellers set forth on
Exhibit B hereto; and (b) all obligations and Liabilities, in addition to those
listed on Exhibit B, with respect to the Business or Acquired Assets arising, to
be paid or otherwise performed after the Closing under the Assumed Contracts and
other agreements, contracts, licenses, leases and rights which are among the
Acquired Assets. For the avoidance of doubt, Buyers shall not assume any
obligation or liability of Sellers relating to claims arising out of actions (or
inaction) or other events occurring on or prior to the Closing.
     “Balance Sheet and Statement of Income” has the meaning set forth in
Section 3(g).
     “Basket Amount” has the meaning set forth in Section 8(g).
     “Benefit Arrangement” means any employment, severance or similar contract
or arrangement (whether or not written) or any plan, policy, fund, program or
contract or arrangement (whether or not written) providing for compensation,
bonus, profit-sharing, stock option, or other stock related rights or other
forms of incentive or deferred compensation, vacation benefits, insurance
coverage (including any self-insured arrangements), health or medical benefits,
disability benefits, workers’ compensation, supplemental unemployment benefits,
severance benefits and post-employment or retirement benefits (including
compensation, pension, health, medical or life insurance or other benefits) that
(i) is not an Employee Plan; (ii) is entered into, maintained, administered or
contributed to, as the case may be, by Sellers or any of their Affiliates or
ERISA Affiliates or (iii) covers any current or former employee, director, or
independent contractor of the Business who is employed by or performs services
for the Sellers in the United States or Puerto Rico.
     “Books and Records” has the meaning set forth in Section 2(a)(viii).
     “Business” has the meaning set forth in the preface above.
     “Buyer Representative” has the meaning set forth in Section 11(c).
     “Buyers” has the meaning set forth in the preface above.
     “Cap” has the meaning set forth in Section 8(g).

2



--------------------------------------------------------------------------------



 



     “Casualty Event” has the meaning set forth in Section 5(d)(i).
     “CERCLA” means the U.S. Comprehensive Environmental Response, Compensation
and Liability Act (42 U.S.C. Section 9601, et. seq.), as amended, and all rules
regulations, and final orders issued thereunder.
     “cGMP” has the meaning set forth in Section 3(l)(ii).
     “Claims” has the meaning set forth in Section 2(a)(ix).
     “Closing” has the meaning set forth in Section 2(g).
     “Closing Date” has the meaning set forth in Section 2(g).
     “Closing Payment” has the meaning set forth in Section 2(f)(i).
     “COBRA” means the Consolidated Omnibus Budget and Reconciliation Act of
1985.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Competitive Business” has the meaning set forth in Section 6(e)(ii).
     “Condemnation” has the meaning set forth in Section 5(d)(ii).
     “Condemnation Proceeds” has the meaning set forth in Section 5(d)(ii).
     “Continuing Employees” means Employees who accept offers of employment with
Buyers pursuant to Section 6(h).
     “Customer List” has the meaning set forth in Section 3(c)(i).
     “Customer Requirements” has the meaning set forth in Section 3(l)(iii).
     “Disclosure Schedule” has the meaning set forth in Section 3.
     “Effective Date” has the meaning set forth in the preface above.
     “Employee Benefit Plan” means the Benefit Arrangements and the Employee
Plans.
     “Employee Plan” means any “employee benefit plan,” as defined in
Section 3(3) of ERISA, that (i) is subject to any provision of ERISA, (ii) is
maintained, administered or contributed to by the Sellers or any of their
Affiliates or ERISA Affiliates or (iii) covers any current or former employee,
director, or independent contractor of the Business who is employed by or
performs services for the Sellers in the United States or Puerto Rico.
     “Employees” has the meaning set forth in Section 3(u).
     “Encumbrance” means any claim, charge, lease, covenant, easement, levy,
encumbrance, security interest, lien, option, mortgage, pledge, assessment
against, rights of others, or

3



--------------------------------------------------------------------------------



 



restriction (whether on voting, sale, transfer, disposition or otherwise),
whether imposed by agreement, understanding, law, equity or otherwise.
     “Environmental Laws” shall mean any environmental or health and safety law,
regulation, rule, ordinance, or by-law at the federal, state, county, or
municipal level, including without limitation the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§ 9601
et. seq., the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§
5101 et. seq., the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§§ 6901 et. seq., the Federal Clean Water Act, as amended, 33 U.S.C. §§ 1251 et.
seq., the Federal Clean Air Act, as amended, 42 U.S.C. §§ 7401 et. seq., the
Occupational Safety and Health Act, 29 U.S.C. §§ 651 et. seq., and their state
counterparts, and any requirements pertaining to environmental matters or
Hazardous Substances that are set forth in a permit, approval, or order issued
by, or an agreement with, a governmental agency or an order or decision issued
by a court.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” of an entity means any other entity which, together with
such entity, would be treated as a single employer under Section 414 of the
Code.
     “Escrow Agent” means The Bank of New York.
     “Escrow Agreement” has the meaning set forth in Section 2(j).
     “Escrow Amount” has the meaning set forth in Section 2(c)(iii).
     “Excluded Assets” means all assets, properties, interests and rights of
Sellers other than the Acquired Assets including, without limitation, the
following, which Sellers shall not convey, assign, transfer or deliver to the
Buyers, and the Buyers shall not acquire from Sellers (and the Acquired Assets
shall not include): (i) the property listed on Exhibit A-2, including, without
limitation, all cash, cash equivalents and short-term investments; (ii) Sellers’
tax returns and supporting documentation related thereto, corporate franchise,
record books, record books containing minutes of meetings of directors,
managers, shareholders and members or records of meetings or actions of
partners, as applicable, and such other records as have to do exclusively with
the Sellers’ organization, stock capitalization or equity participation in
Sellers or their Affiliates (collectively, the “Seller Records”); provided,
however, that Sellers shall provide the Buyers with access during normal
business hours to any of the foregoing records and record books after Closing to
the extent they relate directly to any of the Acquired Assets; (iii) Sellers’
rights under this Agreement and all other agreements, certificates, instruments,
documents and writings delivered by Sellers in connection with the transactions
contemplated in this Agreement to which it is or will be a party; (iv) all
Employee Benefit Plans; (v) the Excluded Marks; and (vi) all employee medical
records and other personnel records that Sellers are required by law to retain
in its possession (provided, that Sellers will provide Buyers with a copy of
such records for Continuing Employees unless expressly prohibited by law).

4



--------------------------------------------------------------------------------



 



     “Excluded Marks” means the mark Synovis, any associated logos and all
common law and statutory rights, including trademark or service mark
registrations or domain names containing “Synovis” and applications for
registration in the preceding.
     “FDA” has the meaning set forth in Section 3(l)(ii).
     “FDCA” has the meaning set forth in Section 3(l)(ii).
     “Financial Statements” has the meaning set forth in Section 3(g).
     “Final Calculation of Working Capital Change” has the meaning set forth in
Exhibit A-7.
     “Final Statement of Net Assets” has the meaning set forth in Exhibit A-7.
     “Forecasted Revenue for 2008” means Sellers’ budgeted revenue as provided
in the Sellers’ 2008 Forecast as previously provided to Buyers.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time and at the time in question.
     “Governmental Authority” means any government, court, regulatory or
administrative agency, legislative body, board, bureau, commission or authority
or other governmental instrumentality, whether federal, state or local,
domestic, foreign or multinational, including any intermediary, carrier,
instrumentality or agency thereof.
     “Hazardous Substances” shall mean any pollutant, contaminant, toxic
substance, hazardous substance, hazardous constituent, hazardous material, or
hazardous waste, or any oil, petroleum, or petroleum product or derivative, as
defined in or pursuant to any Environmental Law, the generation, handling,
storage, release, transportation, or disposal of which is prohibited, limited,
or regulated under any Environmental Law.
     “Indemnified Party” has the meaning set forth in Section 8(d)(iii).
     “Indemnifying Party” has the meaning set forth in Section 8(d)(iii).
     “Intellectual Property” means the following intellectual property that is
used exclusively in connection with the Business: (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, patent disclosures
and invention disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and re-examinations thereof,
(b) all trademarks, service marks, trade dress, logos and trade names, together
with all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith (exclusive of any Excluded
Marks), (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know how (including work instructions and product specifications),
formulas, compositions, manufacturing and production processes

5



--------------------------------------------------------------------------------



 



and techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
     “Intellectual Property Rights” means, the following intellectual property
rights that are used exclusively in the Business: any and all rights existing
now or in the future under patent law (including patents or patent applications
and any utility patent, design patent, patent of importation, patent of
addition, certificate of addition, certificate or model of utility, whether
domestic or foreign, and all divisions, continuations, continuations-in-part to
the extent that the subject matter of the claims in the continuation-in-part
which was previously in the listed patent applications, reissues,
reexaminations, renewals or extensions thereof, and any letters patent that
issue thereon), copyright law (including both common law and statutory rights,
including copyright registrations and applications for registration thereof),
neighboring rights law, industrial design rights law, semiconductor chip and
mask work protection law, moral rights law, database protection law, trade
secret law, trademark law (including both common law and statutory rights,
including trademark or service mark registrations and applications for
registration thereof but excluding any rights in Excluded Marks), unfair
competition law, publicity rights law, privacy rights law, licenses and other
conveyances and any and all similar proprietary rights, and any and all
renewals, extensions, and restorations thereof, now or hereafter in force and
effect, whether worldwide or in individual countries or regions.
     “Interventional Product” has the meaning set forth in the Recitals.
     “Interventional Statement of Net Assets” has the meaning set forth in
Exhibit A-7.
     “Inventory” has the meaning set forth in Section 2(a)(iv).
     “Key Employees” has the meaning set forth in Section 5(a).
     “Knowledge” or “knowledge” of a particular fact or other matter of any
Person that is not an individual, means (i) with respect to Sellers, the actual
knowledge of Richard Kramp, Brett Reynolds (Messrs. Kramp and Reynolds are
referred to together as “Sellers’ Senior Management”), Steve Blakemore and Mark
Otero and (ii) with respect to Buyers means, the actual knowledge of Roland
Gerner and Mark Kempf (“Buyers’ Senior Management”), as well as the constructive
knowledge of any facts or events which Sellers’ Senior Management or Buyers’
Senior Management could reasonably have discovered or otherwise become aware of
in the course of conducting an inquiry of the employees of such Person and its
subsidiaries who, in the course of performing the duties of such employment may
reasonably be expected to have actual awareness of such fact or other matter.
     “Liability” means any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
     “Licenses and Permits” has the meaning set forth in Section 3(l)(i).
     “Leased Real Property” has the meaning set forth in Section 2(a)(iii).

6



--------------------------------------------------------------------------------



 



     “Material Contract” has the meaning set forth in Section 3(p).
     “Medical Device” has the meaning set forth in Section 3(l)(ii).
     “Migration Period” has the meaning set forth in Section 6(k).
     “Minnesota Phase I Report” means the Phase I Environmental Site Assessments
and Limited Compliance Reviews entitled “Phase I Environmental Site Assessment
and Limited Compliance Review (400 Apollo Drive, Lino Lakes, Minnesota)” and
“Phase I Environmental Site Assessment and Limited Compliance Review (471 and
475 Apollo Drive, Lino Lakes, Minnesota)” dated July 2007, prepared by
Environmental Resources Management.
     “Non-Compete Parties” has the meaning set forth in Section 6(e)(i).
     “Option” has the meaning set forth in Section 3(n)(ii)(3).
     “Other Current Assets” has the meaning set forth in Section 2(a)(xvi).
     “Owned Real Property” has the meaning set forth in Section 2(a)(iii).
     “Party” has the meaning set forth in the preface above.
     “Payoff Letters” has the meaning set forth in Section 7(a)(v).
     “Permits” has the meaning set forth in Section 2(a)(vi).
     “Permitted Encumbrances” means (A) Encumbrances for taxes not yet due and
payable, (B) statutory liens of lessors, liens of carriers, warehousemen,
mechanics and materialmen incurred in the ordinary course of business for sums
not yet due and which are not, individually or in the aggregate, material to the
Business, (C) Encumbrances incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of statutory
obligations (none of which are individually or in the aggregate material to the
Business), and (D) easements, covenants, or similar matters of record affecting
title which do not materially impair the occupancy or use of the Acquired Assets
for the purpose for which it is currently used in connection with the Business.
     “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
     “Personal Property” has the meaning set forth in Section 2(a)(i).
     “Phase I Reports” means the Minnesota Phase I Report and the Puerto Rico
Phase I Report.
     “Preliminary Final Financials” has the meaning set forth in Section 6(l).
     “PRIDCO Lease” has the meaning set forth in Section 2(l)(iii).

7



--------------------------------------------------------------------------------



 



     “Publicly Available Software” has the meaning set forth in
Section 3(o)(vi).
     “Puerto Rico Employees” means those Puerto Rico employees of each of the
Sellers who are primarily employed in connection with the Business and set forth
on Exhibit F hereto.
     “Puerto Rico Phase I Report” means the Phase I Environmental Site
Assessment and Limited Compliance Review entitled “Phase I Environmental Site
Assessment and Limited Compliance Review (415 Road 693, Dorado, Puerto Rico)”
dated August 2007, prepared by Environmental Resources Management.
     “Puerto Rico Code” means the Puerto Rico Internal Revenue Code of 1994, as
amended.
     “Puerto Rico Tax Grant” has the meaning set forth in Section 2(a)(xix).
     “Purchase Price” has the meaning set forth in Section 2(c)(i).
     “QSR” has the meaning set forth in Section 3(l)(ii).
     “Real Property” means the Owned Real Property and the Leased Real Property.
     “Real Property Lease” has the meaning set forth in Section 3(n)(ii)(3).
     “Restricted Interests” has the meaning set forth in Section 2(l)(i).
     “Retained Liabilities” means all Liabilities of Sellers other than the
Assumed Liabilities, including, without limitation, (i) Liabilities arising from
the Sellers’ ownership, use or operation of the Acquired Assets, the sale,
licensing or other disposition of its products, or the operation of the
Business, prior to the Closing, (ii) any Liability of Sellers for Taxes arising
prior to the Closing, (iii) any product warranty, Liability or similar claims
relating to products delivered on or prior to Closing, and (iv) any obligation
or liability of Sellers relating to claims arising out of actions (or inaction)
or other events occurring on or prior to the Closing.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Seller Representative” has the meaning set forth in Section 11(a).
     “Seller Material Adverse Effect” means a material adverse effect on the
business, assets, properties, prospects of the Business, results of operations
or financial condition of the Business including, without limitation, a product
recall, that, individually or in the aggregate, results in, or could reasonably
be expected to result in a twenty percent (20%) or more reduction to Forecasted
Revenue for 2008; provided, that any adverse change, effect, event, occurrence
or state of facts (a) relating to, caused by or resulting from the United States
economy or the industries in which the Business operates in general (in each
case, provided that the Business is not disproportionately affected thereby),
(b) arising from or relating to direct engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack anywhere in the
world, (c) arising from

8



--------------------------------------------------------------------------------



 



or relating to material disruptions to the financial, banking or securities
markets, (d) as a result of changes in GAAP or (e) as a result of or related to
actions taken by the Seller Parties with Buyers’ written consent or in
compliance with the requirements of this Agreement or the announcement of the
transactions contemplated by this Agreement shall not constitute a Seller
Material Adverse Effect.
     “Sellers” has the meaning set forth in the preface above.
     “September 2007 Working Capital” means the aggregate of (i) $5,536,295 for
Synovis Interventional, plus (ii) $1,275,341 for Synovis Caribe, as compiled in
the calculation on Schedule I of Exhibit A-7.
     “Statement of Net Assets” has the meaning set forth in Exhibit A-7.
     “Subsidiary” means any Person of which the securities having ordinary
voting power to elect a majority of its board of directors (or managing or
general partners or other persons having similar functions), or other ownership
interests (including partnership and membership interests) ordinarily
constituting a majority interest in the capital, profits or cash flow of such
Person, are at the time, directly or indirectly, owned or controlled by the
Sellers and/or by one or more other Subsidiaries of the Sellers.
     “Surveys” has the meaning set forth in Section 7(a)(xii)
     “Synovis Caribe Statement of Net Assets” has the meaning set forth in
Exhibit A-7.
     “Synovis Product” has the meaning set forth in Section 2(a)(xiii).
     “Tax” means any United States federal, state, Commonwealth of Puerto Rico,
local, or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Section 59A), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.
     “Tax Returns” means all returns, declarations, reports, statements,
schedules, notices, forms or other documents or information required to be filed
in respect of the determination, assessment, collection or payment of any Tax or
in connection with the administration, implementation or enforcement of any
legal requirement relating to any Tax, and the term “Tax Return” means any one
of the foregoing Tax Returns.
     “Third Party Claim” has the meaning set forth in Section 8(d)(i).
     “Title Company” has the meaning set forth in Section 7(a)(xi).
     “Trade Accounts Payable” has the meaning set forth on Exhibit B hereto.

9



--------------------------------------------------------------------------------



 



     “United States Employees” means those United States employees of each of
the Sellers who are primarily employed in connection with the Business and set
forth on Exhibit F hereto.
     “WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.
     “Working Capital” means net Accounts Receivable, Other Current Assets and
Inventory, minus Trade Accounts Payable to be consistently calculated and
compiled in accordance with Schedule I to Exhibit A-7.
     “Working Capital Change” has the meaning set forth in Exhibit A-7.
     2. Basic Transaction.
          (a) Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, the Buyers agree to purchase from the Sellers, and
the Sellers agree to sell, transfer, convey, and deliver to the Buyers, all of
the Acquired Assets at the Closing for the consideration specified below in
Section 2(c). The “Acquired Assets” are all of the rights, titles and interests
that the Sellers possess in and to all of the assets owned or used by the
Sellers in the operation of the Business (other than the Excluded Assets) free
and clear of all Encumbrances, other than Permitted Encumbrances, as the same
may exist at Closing, including but not limited to:
               (i) All equipment (including office equipment, manufacturing
equipment, transportation equipment and warehouse equipment), machinery,
computer hardware and software, rolling stock, supplies, furniture, furnishing,
racks, shelves, decorations, fixtures, tools, tooling, improvements and other
tangible personal property of Sellers, whether held by Sellers or third parties
(collectively, the “Personal Property”), including, without limitation, the
items listed on Exhibit A-1 and all rights to the warranties received from the
manufacturers and distributors of all such personal property and fixtures and
any related claims, credits, rights of recovery and setoffs with respect to such
personal property and fixtures;
               (ii) All leases and rental agreements in respect of equipment and
other Personal Property employed by Sellers in the operation of the Business or
otherwise, including, without limitation, those leases and agreements listed on
Exhibit A-1;
               (iii) All (A) the owned real property listed on Exhibit A-1 (the
“Owned Real Property”) and (B) the leases and sub-leases for Real Property
listed on Exhibit A-1 (the “Leased Real Property”), including, with respect to
(A) and (B), all of Sellers’ right, title and interest in and to all land,
buildings, structures, easements, appurtenances, improvements (including
construction in progress) and fixtures located thereon;
               (iv) All of Sellers’ inventories of raw materials,
work-in-process, finished goods, merchandise and supplies, parts, packaging
materials and other similar items, net of reserves, existing at the Closing
Date, as listed on Exhibit A-1 (“Inventory”);

10



--------------------------------------------------------------------------------



 



               (v) All Intellectual Property (other than the Excluded Marks),
including the Intellectual Property owned by Synovis Life related to the
Business, as listed on Exhibit A-1;
               (vi) All of Sellers’ licenses, sublicenses, permits, approvals,
certifications, endorsements, qualifications, accreditations and authorizations
of all applicable federal, state and local governmental entities (collectively,
the “Permits”) necessary for the conduct of the Business as of the Closing Date
by Sellers, including, without limitation, the Permits listed on Exhibit A-1;
               (vii) All contracts (A) to which Sellers are a party relating to
the Acquired Assets and the Business, including those which are listed on
Exhibit A-1 (the “Assumed Contracts”), or (B) to which Synovis Life is a party
that relate exclusively to the Business, but in all cases excluding such
contracts which are Excluded Assets;
               (viii) All records and documentation of Sellers (including all
discs, tapes and other media-storage data and information) relating to the
Business and its customers, distributors and suppliers including, without
limitation, customer, distributor and supplier lists), and all other records
relating to the Business (including, without limitation, copies of all
historical accounts of Sellers) other than the Seller Records (collectively, the
“Books and Records”);
               (ix) Any claim, cause of action or right in action against third
parties that has arisen or may arise relating to the Acquired Assets (the
“Claims”);
               (x) All of Sellers’ goodwill relating to the Business including,
to the extent practicable, Sellers’ goodwill associated with all vendor,
distributor, service provider, contractor and customer relationships;
               (xi) All of Sellers’ accounts and notes receivable, negotiable
instruments and chattel papers, net of reserves (the “Accounts Receivable”),
including those listed on Exhibit A 1;
               (xii) All insurance proceeds paid or payable to Sellers in
respect of any damage to or destruction or loss of any Acquired Assets or rights
of Sellers described in this Section 2 or reflected on the Disclosure Schedules
referred to in this Section 2, including any assets of Sellers that, as far as
could reasonably be foreseen, would have been included in the Acquired Assets
but for such damage, destruction or loss, and all of Sellers’ rights to such
proceeds, to the extent transferable, under the insurance policies listed on
Exhibit A-1 (collectively, the “Assigned Insurance Policies”);
               (xiii) All of the products or services, other than the
Interventional Products produced under contract service for customers, that the
Business distributes, services, markets, sells, manufactures, assembles or
otherwise produces (each such product or service shall be referred to herein as
a “Synovis Product”) including, without limitation, the products listed on
Exhibit A-1, and all raw materials and intermediates utilized in the provision
of the foregoing, and all of Sellers’ right to provide, make, use and sell the
Synovis Products and derivatives based on the Synovis Products;

11



--------------------------------------------------------------------------------



 



               (xiv) All telephone numbers used exclusively in connection with
the Business, including those listed on Exhibit A-1;
               (xv) All vehicles owned by Sellers and used in connection with
the Business, including those listed on Exhibit A-1;
               (xvi) All prepayments, performance and other bonds, security and
other deposits, advances, advance payments, prepaid credits and deferred
charges, including the deposits and advances listed on Exhibit A-1
(collectively, the “Other Current Assets”);
               (xvii) All rights in, to and under claims for refunds, rebates or
other discounts due from suppliers or vendors and rights to offset in respect
thereof, including those rebates and credits listed on Exhibit A-1;
               (xviii) All lock boxes, safe deposit boxes and the contents
thereof which contain any assets of the Business (excluding any cash, cash
equivalents, short-term investments, or any other Excluded Asset contained
therein), including the accounts listed on Exhibit A-1; and
               (xix) Puerto Rico Tax Grant issued pursuant to Act 135 of
December 2, 1997, as amended, in Case No. 03-135-I-9 (the “Puerto Rico Tax
Grant”).
               All references to “Exhibit A-1” in this Section 2(a) refers to
such exhibit as updated as of the Closing Date.
          (b) Assumption of Liabilities. On and subject to the terms and
conditions of this Agreement, the Buyers agree to assume, pay, perform and
become responsible for all of the Assumed Liabilities at the Closing. The Buyers
will not assume or have any responsibility, however, with respect to any
Retained Liability and the Sellers shall be solely and fully liable for all
Retained Liabilities.
          (c) Purchase Price. The “Purchase Price” shall consist of $29,500,000
as adjusted pursuant to the provisions of Section 2(d) below. It shall be
apportioned among Sellers and Buyers according to Exhibit C(I) and be allocated
according to Exhibit C(II).
          (d) Adjustments to Purchase Price. The Buyers shall prepare a
Statement of Net Assets as of the Closing Date in accordance with Exhibit A-7.
Following the final determination of the Statement of Net Assets in accordance
with Exhibit A-7, if Working Capital:
               (i) Is less than the September 2007 Working Capital, then the
Purchase Price will be decreased by the difference between these two figures; or
               (ii) Is more than the September 2007 Working Capital, then the
Purchase Price will be increased by the difference between these two figures.
          (e) Adjustments to Closing Payments.

12



--------------------------------------------------------------------------------



 



               (i) Reimbursement for Unused Vacation Time as of Closing. The
Closing Payment shall be reduced by an amount equivalent to the cost of the
unused vacation time of the Continuing Employees of Sellers, which shall not
exceed (i) five (5) days per employee of Synovis Interventional, and (ii) ten
(10) days per employee of Synovis Caribe, the methodology of which calculation
is set forth on Exhibit E(i).
               (ii) Prorated Rebates and Credits. The Closing Payment shall be
reduced by an amount equivalent to the Sellers’ portion of certain rebates and
credits owed to third parties, the methodology of which calculation is set forth
on Exhibit E(ii).
          (f) Payment Procedure.
               (i) $26,550,000 of the Purchase Price shall be paid to the
Sellers at Closing in cash by wire transfer to an account designated by the
Sellers, less the amount, if any, to be paid by Buyers at the Closing in
settlement of any outstanding indebtedness of Sellers (other than trade
payables) provided for in the Payoff Letters (the “Closing Payment”).
               (ii) $2,950,000 (the “Escrow Amount”) of the Purchase Price
(without regard to any adjustments made pursuant to Section 2(d) above) shall be
placed in escrow pursuant to the terms of the Escrow Agreement for a period of
eighteen (18) months from the Closing Date as a non-exclusive means of providing
security toward (A) the rights of the Buyers with respect to an indemnification
claim of the Buyers under Section 8, and (B) the rights of the Buyers to any
adjustment provided for in Section 2(d) above.
               (iii) If, after the application of any increase or decrease, as
the case may be, to the Purchase Price in accordance with Section 2(d) and any
reimbursement in accordance with Section 2(e), any additional amount is due from
one party to the other, the obligor thereof shall pay such additional amount to
the other within ten (10) business days after the agreement or determination of
the Final Statement of Net Assets in accordance with Exhibit A-7.
               (iv) Any such payment pursuant to subsection (iii) above shall be
made with interest at the rate of 5.5% per annum calculated on the basis of a
360-day year from the Closing Date to the payment.
               (v) All payments required to be made pursuant to
Section 2(e)(iii) above shall be made by check or wire transfer by the Buyers to
the Sellers or vice versa as the case may be; provided, however, that in the
Buyers’ sole discretion, any amounts owed to the Buyers may be deducted from the
Escrow Amount and paid to the Buyers via joint written instructions from the
Buyer Representative and the Seller Representative to the Escrow Agent.
          (g) The Closing.
               (i) The Buyers and the Sellers agree that the closing of the
Asset Purchase (the “Closing”) shall occur at 10:00 a.m. on January 31, 2008;
provided, that if the conditions set forth in Section 7(a)(ix) are not met by
such date, the Closing shall occur on the last day of the next month in which
all of the conditions precedent in Section 7(a)(ix) are met (the “Closing
Date”), subject to the satisfaction of all of the conditions precedent set forth
herein (or waiver by the party for whom such condition runs).

13



--------------------------------------------------------------------------------



 



               (ii) The Closing shall take place at the offices of Dorsey &
Whitney LLP, 50 South Sixth Street, Suite 1500, Minneapolis, Minnesota.
               (iii) Deliveries at the Closing.
                      (1) At the Closing, (i) the Sellers will deliver to the
Buyers the various certificates, instruments, and documents referred to in
Section 7(a) below, and (ii) the Buyers will deliver to the Sellers the various
certificates, instruments, and documents referred to in Section 7(b) below.
                      (2) Buyers shall deliver to Sellers the Closing Payment by
wire transfer in immediately available funds pursuant to the wire transfer
instructions provided by the Seller Representative to Buyers.
                      (3) Buyers shall deliver the Escrow Amount to the Escrow
Agent by wire transfer in immediately available funds pursuant to the wire
transfer instructions set forth in the Escrow Agreement.
                      (4) Buyers shall wire transfer such amounts required to
satisfy in full the outstanding indebtedness in accordance with the Payoff
Letters obtained pursuant to Section 7(a)(v), if any.
          (h) Allocation of Purchase Price. The Buyers and the Sellers shall
allocate the Purchase Price, as adjusted pursuant to Section 2(d), among the
Acquired Assets as set forth on Exhibit C(II). The Buyers (and the owner of the
Buyers for federal income tax purposes) and the Sellers agree to use such
allocation in filing their respective Tax Returns and declarations for all
federal, state, local and foreign income tax purposes.
          (i) Sale and Transfer Taxes. Sellers shall pay any and all transfer,
sales, purchase, recording, registration, use, value added, excise or similar
tax imposed under the laws of the United States and/or Puerto Rico, or any state
or political subdivision thereof, which arises out of the transfer by the
Sellers to the Buyers of any of the Acquired Assets. The Seller Parties will, at
their own expense, file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, registration and other
Taxes and fees, and the Buyers shall, at the reasonable request and expense of
the Seller Parties, cooperate in the preparation of such Tax Returns and, if
required by applicable law, join in the execution of such Tax Returns and other
documentation. The Sellers and Buyers shall cooperate to the extent necessary to
qualify the Asset Purchase for the bulk sale exemption in the Puerto Rican
Internal Revenue Code Section 2301(ww).
          (j) Escrow Agent. All payments made to the Escrow Agent shall be held
and distributed in accordance with an agreement substantially in the form of
Exhibit D hereto ( the “Escrow Agreement”).
          (k) Employee Benefit Plans. Except as provided in Section 6(h), Buyers
shall not assume, honor or accept any Employee Benefit Plan. The Sellers shall
be solely liable and responsible for satisfying all obligations (whether arising
under federal, state or local law, or pursuant to contract or otherwise) that
may arise or that may have arisen on or before the Closing

14



--------------------------------------------------------------------------------



 



Date in connection with (i) the employment by Sellers of their respective
employees (or the termination thereof), (ii) the engagement of consultants,
agents or other non-employee service providers, (iii) the creation, funding or
operation of any of the Sellers’ respective Employee Benefit Plans that cover
any of the Sellers’ respective employees, consultants, agents or non-employee
service providers, or (iv) the transactions described in this Agreement,
including but not limited to compliance with the health care continuation
requirements under ERISA and the Code for current or former employees of the
Sellers (or their eligible dependents). At or prior to Closing, Sellers agree to
pay to their employees amounts owing to such employees for (A) the pro-rata
portion, if any, of amounts payable under the management by objectives program,
the sales commission program and the management incentive plan for the portion
of the current fiscal year ending on the Closing Date and (B) accrued and unused
vacation time of the Continuing Employees in excess of the amounts provided on
Exhibit E, all in accordance with the guidelines set forth on Schedule 2(k)
attached hereto.
          (l) Assets Not Assignable.
               (i) To the extent that any interest in any of the Acquired Assets
is not capable of being assigned, transferred or conveyed without the consent,
waiver or authorization of any Person and that consent, waiver or authorization
is not obtained, or if such assignment, transfer or conveyance or attempted
assignment, transfer or conveyance would constitute a material breach of any
contract that is called for to be set forth on the Disclosure Schedule in
response or as an exception to Section 3(p) below, or a violation of any law,
statute, decree, rule, regulation or other governmental edict or is not
immediately practicable, then this Agreement shall not constitute an assignment,
transfer or conveyance of such interest, or an attempted assignment, transfer or
conveyance of such interest (such interests being hereinafter collectively
referred to as “Restricted Interests”). Any other interest in an Acquired Asset,
which is transferable notwithstanding such Restricted Interest, shall be
transferred at Closing from the Sellers to the Buyers as provided in this
Section 2(l).
               (ii) In consultation with the Buyers as to the practicalities of
proposed actions, the Sellers shall use their commercially reasonable efforts to
assist the Buyers in obtaining such consents, waivers and authorizations and to
resolve any impracticalities of assignment referred to in Section 2(l)(i)
hereof.
               (iii) To the extent that the consents, waivers and authorizations
referred to in Section 2(l)(i) hereof are not obtained by the Buyers or the
Sellers, or until the impracticalities of transfer referred to therein are
resolved, the Sellers shall use commercially reasonable efforts to (A) provide
to the Buyers the benefits of any Restricted Interests, (B) cooperate in
reasonable and lawful arrangements designed to provide such benefits to the
Buyers and (C) enforce, at the request of the Buyers for the account of the
Buyers and at the Buyer’s expense, any rights of the Sellers arising from any
Restricted Interests (including the right to elect to terminate the Restricted
Interest in accordance with the terms thereof upon the request of the Buyers),
including, obtaining the authorization from the Office of Industrial Tax
Exemption of Puerto Rico for the transfer of the Puerto Rico Tax Grant, and the
assignment of the real estate lease by the Puerto Rico Industrial Development
Company (“PRIDCO Lease”); provided, that such efforts shall not include any
requirement that Seller Parties commence any

15



--------------------------------------------------------------------------------



 



litigation, offer or grant any accommodation (financial or otherwise) or make
any payment to any third party.
          (m) Ongoing or Transition Services. Seller Parties and Buyers agree
that, as of the Closing Date, all data processing, accounting, insurance,
banking, personnel, legal, communications and other products and services
previously provided to the Business by Seller Parties or their Affiliates,
including any agreements or understanding with respect to the Business or the
Acquired Assets, will terminate with respect to the Business and the Acquired
Assets and will not be provided by Seller Parties, except as expressly set forth
in Section 6 hereof.
     3. Representations and Warranties of the Sellers. The Sellers represent and
warrant to the Buyers that the statements contained in this Section 3 are true
and correct as of the Effective Date, except as set forth in the disclosure
schedule accompanying this Agreement (the “Disclosure Schedule”). The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 3.
          (a) Organization, Qualification, and Corporate Power. Each of the
Sellers is a corporation duly organized, validly existing, and in good standing
under their respective jurisdictions. Each of the Sellers has full corporate
power and authority to conduct business as currently conducted and is in good
standing in each jurisdiction set forth on Schedule 3(a), which constitute all
jurisdictions in which the nature of its business or the ownership, operation or
leasing of its properties makes such qualification necessary. Sellers have full
corporate power and authority to execute and deliver this Agreement and each
other agreement, document, instrument or certificate contemplated by this
Agreement, to perform their obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. Neither of the
Sellers is in violation of any term of its organization documents. Neither of
the Sellers is insolvent or has filed for protection under any applicable
bankruptcy or insolvency laws.
          (b) Noncontravention; Consents. Neither the execution and the delivery
of this Agreement and each of the documents to be delivered hereunder, nor the
consummation of the transactions contemplated hereby or thereby will (i) violate
any provision of the organizational documents of either of the Sellers,
(ii) violate any applicable law, statute, regulation, rule, injunction,
judgment, order, decree, ruling, or other restriction of any government,
governmental agency, or court to which the Business or any Seller Party is
subject, (iii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any Person the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which either of
the Sellers is a party or by which either of them are bound or to which any of
their assets are subject or (iv) result in the imposition of any Encumbrance
(other than Permitted Encumbrances or Encumbrances created by Buyers) upon any
of the Acquired Assets. Except as set forth in Schedule 3(b), neither of the
Sellers is required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any governmental agency or authority or
other third party in order for the Parties to consummate the transactions
contemplated by this Agreement.

16



--------------------------------------------------------------------------------



 



          (c) Customers and Suppliers.
               (i) Customers. Schedule 3(c)(i) sets forth, for the fiscal years
ended October 31, 2005, 2006 and 2007, and for the one-month period ending
November 30, 2007, the 20 largest customers relating to the Business, including
the names and addresses of and revenue attributable to the customers (the
“Customer List”). Except as set forth on Schedule 3(c)(i), since June 30, 2007,
Sellers have not received any notice and, to Sellers’ Knowledge, none of the 20
largest customers set forth on Schedule 3(c)(i), have ceased, or will cease to
use the products, equipment, goods or services of the Business or has
substantially reduced, or will substantially reduce, the use of such products,
equipment, goods or services at any time. The Customer List and the information
contained therein has not, at any time been sold, disseminated, or otherwise
disclosed to any third party for any reason.
               (ii) Suppliers. Schedule 3(c)(ii) sets forth the names and
addresses of all the suppliers from which Sellers ordered raw materials,
supplies, merchandise and other goods for the Business having an aggregate
purchase price of $5,000 or more during the fiscal year ended October 31, 2007,
and for the one-month period ending November 30, 2007, and the amount for which
each such supplier invoiced Sellers during such period. Since June 30, 2007, no
supplier listed on Schedule 3(c)(ii) has notified Sellers that any such supplier
will not sell raw materials, supplies, merchandise and other goods at any time
after the Closing Date on terms and conditions substantially similar to those
used in its current sales to Sellers, subject only to general and customary
price increases. Except as set forth on Schedule 3(c)(ii), no raw materials,
supplies, merchandise or other goods supplied to Sellers are such that they may
not be generally available in the market from more than one source.
          (d) Subsidiaries. With the exception of Synovis Caribe, which is a
Subsidiary of Synovis Interventional, the Sellers have no Subsidiaries and do
not control, directly or indirectly, and have no direct or indirect interest in,
any corporation, partnership, trust, joint venture or other business
association.
          (e) Assets.
               (i) Title to Assets. Except with respect to Intellectual Property
and Real Property, which are the subjects of Sections 3(n) and 3(o), the Sellers
are the sole and exclusive owners of all right, title and interest in and has
good and marketable title to, or a valid leasehold interest in, the Acquired
Assets, free and clear of all Encumbrances, except for the Permitted
Encumbrances.
               (ii) Condition and Sufficiency of Assets. Except with respect to
the Real Property, which is the subject of Section 3(o), and except as set forth
on Schedule 3(e)(ii), all of the Acquired Assets have been, at all times since
June 30, 2007, maintained in accordance with good business practice, and all
such tangible assets and properties are in good operating condition and repair
and are suitable for the purposes for which they are used and intended to be
used, and none of such tangible assets or properties is in need of maintenance
or repairs which are estimated to cost in excess of $10,000 individually or
$50,000 in the aggregate. Exhibit A-1 shall be updated on the Closing Date.
Exhibit A-1, as updated as of the Closing Date, contains a

17



--------------------------------------------------------------------------------



 



true and correct list of all of the Acquired Assets, including, without
limitation, the Personal Property, which shall constitute all assets necessary
for the conduct of the Business as of the Closing Date, excluding the Excluded
Assets.
          (f) Inventory.
               (i) The Inventory of the Business, which is a part of the
Acquired Assets (A) is properly valued at the lower of cost or market value in
accordance with GAAP and (B) consists of raw materials, supplies and finished
goods, all of which meets the specifications provided by the customer for which
it was procured or manufactured and none of which is slow moving, obsolete,
damaged, or defective, with the exception of those for which reserves have been
provided in the Net Asset Statement. Since June 30, 2007, neither of the Sellers
has taken any action to either reduce or increase inventory to levels
inconsistent with past practice and outside of the ordinary course of the
Business.
               (ii) To the extent that Sellers have entered into an agreement
with any customer to provide a fixed purchase price for any of the precious
metal material set forth on Schedule 3(f)(ii), Sellers have supply agreements in
place with institutional counterparties that enable Sellers to acquire a
sufficient amount of such material, at a purchase price not exceeding the
selling price of such material, to fulfill such outstanding customer
requirement, and to the extent Sellers have committed to purchase more of the
materials set forth on Schedule 3(f)(ii) than is required pursuant to existing
customer obligations, Sellers have arrangements in place to sell or dispose of
such excess material to the customer at the purchase price paid by Sellers for
the purchase thereof.
          (g) Financial Statements. Sellers have delivered to Buyers copies of
the following financial statements (collectively, the “Financial Statements”):
(i) audited balance sheet and statements of income, changes in stockholders’
equity, and cash flows of Synovis Caribe as of and for the fiscal year ended
October 31, 2006; (ii) an unaudited balance sheet and unaudited statement of
income for Synovis Interventional as of and for the fiscal year ended
October 31, 2006; (iii) an unaudited balance sheet and unaudited statement of
income for each Seller as of September 30, 2007 for the eleven (11) months then
ended (the “Balance Sheet and Statement of Income”); (iv) an unaudited balance
sheet and unaudited statement of income for the Sellers on a consolidated basis
as of and for the fiscal year ended October 31, 2006; and (v) an unaudited
balance sheet and unaudited statement of income for the Sellers on a
consolidated basis as of September 30, 2007 for the eleven (11) months then
ended. The Financial Statements (including the notes thereto) (A) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby (subject, in the case of unaudited statements, to
year-end adjustments and to the absence of footnotes), (B) present fairly in all
material respects the financial condition of the Business of each of the
Sellers, as the case may be, as of such dates and the results of operations of
the Business of each of the Sellers for such periods and (C) are consistent with
the books and records of the Business of each of the Sellers, as the case may
be.
          (h) Events Subsequent to June 30, 2007. Since June 30, 2007, the
Sellers have operated the Business in the ordinary course, consistent with past
practice. Without

18



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, since June 30, 2007, except as set
forth on Schedule 3(h), each of the Sellers has not:
               (i) sold, leased or otherwise disposed of or agreed to sell,
lease or otherwise dispose of, any of its assets, properties, rights or claims
of the Business, except for (A)
               sales of inventory in the ordinary course of business and at
prices and on terms consistent with past practice, or (B) sales of other assets
with values, in the aggregate, equal to or less than $50,000;
               (ii) had any Encumbrance placed upon any of the Acquired Assets,
tangible or intangible necessary to the conduct of the Business, except for
Permitted Encumbrances;
               (iii) failed to maintain, keep, and preserve all of its tangible
properties necessary or useful in the proper conduct of the Business in good
working order and condition, ordinary wear and tear excepted;
               (iv) sold, assigned, leased, licensed, transferred or otherwise
Encumbered any Intellectual Property or other intangible assets, or disclosed
any material proprietary confidential information to any person, except pursuant
to the terms of a confidentiality agreement entered into in the ordinary course
of business, or abandoned or permitted to lapse any Intellectual Property or
other intangible asset;
               (v) entered into, amended or terminated, or agreed to enter into,
amend or terminate any Material Contract (as defined below), or failed to comply
with its obligations under any Material Contract;
               (vi) failed to comply in all material respects with applicable
laws, rules, regulations, and orders material to the Business, such compliance
to include, without limitation, paying before the same becomes delinquent all
Taxes, assessments, and governmental charges imposed upon it or upon its
property (subject to adequate reserves);
               (vii) merged or consolidated with or agreed to merge or
consolidate with, purchased or agreed to purchase any assets or capital stock
of, or otherwise acquired, in each case, any corporation, partnership, limited
liability company or other business organization or division thereof material to
the Business;
               (viii) incurred or become subject to, or agreed to incur or
become subject to, any debt or Liability, contingent or otherwise, in excess of
$25,000 individually or $50,000 in the aggregate, except for trade payables
incurred in the ordinary course of business;
               (ix) forgiven or canceled any debts or claims, or waived any
rights of the Business, in excess of $25,000 individually or $50,000 in the
aggregate;
               (x) made Capital Expenditures either involving, in the aggregate,
more than $50,000 or outside the ordinary course of the Business;

19



--------------------------------------------------------------------------------



 



               (xi) entered into, amended or terminated or agreed to enter into,
amend or terminate any employment, bonus, incentive, equity, tax gross-up,
retention, severance or retirement contract, plan or arrangement, or any
Employee Benefit Plan, or increased or agreed to increase any salary or other
form of compensation or benefits payable or to become payable to any Employee
other than salary raises granted in the ordinary course of business;
               (xii) suffered any loss, or any development that, to the
Knowledge of the Sellers, is expected to result in a loss of any significant
supplier, customer or distributor of the Business (other than in the ordinary
course of the Business in connection with specific projects for customers);
               (xiii) secured any obligation or liability to any of its
officers, directors, stockholders or employees or made any loans or advances to
any of its officers, directors, stockholders or employees except expense
allowances payable to officers and employees in the ordinary course of business
consistent with past practice or under any Employee Benefit Plan;
               (xiv) made any material change in accounting methods or practices
with respect to the Business, except as required by GAAP or applicable law; or
               (xv) taken or omitted to take any action which could reasonably
be expected to result in a Seller Material Adverse Effect.
          (i) Absence of Undisclosed Liabilities. As of the Effective Date, the
Business does not have any Liabilities except for (i) Liabilities set forth on
the Financial Statements, (ii) Liabilities incurred in connection with this
transaction, (iii) Retained Liabilities and (iv) Liabilities incurred in the
ordinary course of business and consistent with past practice since
September 30, 2007.
          (j) Legal Compliance. The Business complies in all material respects,
and, to the Knowledge of the Sellers, has complied in all material respects with
all applicable laws (including rules, regulations, codes, injunctions,
judgments, orders, decrees, and rulings of federal, state and local governments
and all agencies thereof). No notice from any governmental body or other Person
of any violation of any applicable law has been received by the Sellers with
respect to the Business and the Sellers have no Knowledge of any meritorious
basis therefor. The Sellers have submitted or filed on behalf of the Business
all reports and statements required by all applicable laws in a timely manner
and all such reports and statements were true and correct when submitted or
filed. Neither of the Sellers is in noncompliance in any material respect with
any governmental agreement or other regulatory restriction.
          (k) Litigation. None of the Sellers is (i) subject to any outstanding
injunction, judgment, order, decree, ruling, or charge, or (ii) a party, or to
the Knowledge of the Sellers, is threatened to be made a party, to any action,
suit, proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator. Synovis Life is not (i) subject to any
outstanding injunction, judgment, order, decree, ruling, or charge relating
directly to the Business or which seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement, or (ii) a party, or to
the Knowledge of the Sellers, is threatened to be made a party, to any action,

20



--------------------------------------------------------------------------------



 



suit, proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator relating directly to the Business or which
seeks to prevent, enjoin, alter or materially delay the transactions
contemplated by this Agreement. Schedule 3(k) sets forth a description of all
material litigation claims, proceedings or investigations involving the Business
or, to the Knowledge of the Sellers, any of its officers, directors or
stockholders in connection with the Business occurring, arising or existing
during the past five (5) years.
          (l) Licenses, Permits and Medical Device Regulations.
               (i) Schedule 3(l)(i) contains a complete list of each license,
permit, certificate, approval, exemption, registration or authorization,
including any pending applications therefor, used by the Sellers and material to
the conduct of the Business (collectively, the “Licenses and Permits”), which
constitute all licenses, permits, certificates, approvals, exemptions,
registrations or authorizations necessary for the conduct of the Business as
presently conducted. The Business is and, to the Knowledge of Sellers, has been
in compliance with all Licenses and Permits. The Licenses and Permits are valid
and in full force and effect and there are not pending, nor, to the Knowledge of
the Sellers, threatened, any proceedings which could result in the termination,
revocation, limitation or impairment of any License or Permit. The execution of
this Agreement and the consummation of the transactions contemplated hereby will
not alter or result in the termination or modification of any License or Permit.
               (ii) Sellers represent and warrant that, to the extent Sellers
design, manufacture, distribute, promote or sell Synovis Products that subject
the Sellers to regulation as a medical device manufacturer by any Governmental
Authority (any such product, a “Medical Device”), (A) such Synovis Products have
been designed, manufactured, distributed, promoted or sold, as the case may be,
by Sellers in compliance with all Governmental Authority requirements, including
but not limited to compliance with the U.S. Food and Drug Administration’s
(“FDA”) current good manufacturing practices (“cGMP”), and the Quality System
Regulation (“QSR”), and other Governmental Authority requirements of similar
import, (B) no such Synovis Product was distributed or otherwise offered for
sale adulterated or misbranded by Sellers within the meaning of the Federal
Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et. seq. (“FDCA”), or any other
Governmental Authority law of similar import (“Adulterated or Misbranded”), and
(C) to the extent held in inventory and in process, no Medical Device is
Adulterated or Misbranded. Sellers represent and warrant that, with respect to
the Interventional Products sold by Sellers prior to the Closing Date, they are
not subject to regulation as a medical device manufacturer by any Governmental
Authority.
               (iii) Sellers represent and warrant that, to the extent Sellers
design, manufacture, distribute, promote or sell Interventional Products that
are not subject to direct regulation as Medical Devices, but which are known to
Sellers, or reasonably should be known to Sellers, to be used in the manufacture
of Medical Devices as components, accessories or otherwise to be incorporated
into Medical Devices, (A) such Interventional Products have been designed,
manufactured, distributed, promoted and sold in full, in conformity with all
agreed to customer specifications and specified customer manufacturing
requirements as set out in Assumed Contracts and documents related thereto,
including without limitation specified customer requirements for manufacturing
quality systems, including change control procedures

21



--------------------------------------------------------------------------------



 



and notifications, ISO and similar manufacturing certifications (“Customer
Requirements”), (B) Sellers have in place procedures and processes to comply
with Customer Requirements; (C) that regular and periodic audits have confirmed
Sellers’ conformity to Customer Requirements, and (D) that Sellers have no
Knowledge that any Customer Requirements require substantial change in the six
month period from the date hereof.
          (m) Tax Matters. Except as set forth in Schedule 3(m):
               (i) Each of the Sellers, as applicable, has timely and properly
filed all Tax Returns it was required to file with respect to the Business. All
such Tax Returns were true and correct in all material respects. All Taxes owed
by either of them shown due on any such Tax Return have been paid. All required
Tax estimates, deposits, prepayments and similar reports or payments for current
periods with respect to the Business have been properly made. No written claim
has been received from an authority in a jurisdiction where either of them do
not file Tax Returns with respect to the Business that claims that either of
them is or may be subject to taxation by that jurisdiction. There are no
Encumbrances on the Acquired Assets that arose in connection with any failure
(or alleged failure) to pay any Tax.
               (ii) Each of the Sellers has withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party in
connection with the Business.
               (iii) No adjustment of or deficiency for any Tax or claim for
additional Taxes has been asserted, assessed or, or to the Knowledge of the
Sellers, threatened against either of the Sellers with respect to the Business.
There are no audit examinations being conducted or, to the Knowledge of the
Sellers, threatened, and there is no deficiency or refund litigation or
controversy in progress or, to the Knowledge of the Sellers, threatened, with
respect to any Taxes previously paid by either of the Sellers or with respect to
any Tax Returns previously filed by or on behalf of any of the Sellers, in each
case with respect to the Business.
               (iv) Neither of the Sellers has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency with respect to the Business.
               (v) The Sellers have complied with all material terms and
conditions of the Puerto Rico Tax Grant and the PRIDCO Lease, and that the terms
of the Puerto Rico Tax Grant and the PRIDCO Lease are in full force and effect.
          (n) Real Property.
               (i) Owned Real Property. Schedule 3(n)(i) contains a complete
list of all Owned Real Property (including the address and a description of such
Owned Real Property) and title reports in respect of the property constituting
the Owned Real Property true and complete copies of which have been made
available to the Buyers. Each of the Sellers has good and marketable fee simple
title to its respective Owned Real Property, insurable at reasonable rates, free
and clear of all Encumbrances of any nature whatsoever, except for Permitted
Encumbrances which are set forth in the title reports listed on
Schedule 3(n)(i), and upon the

22



--------------------------------------------------------------------------------



 



consummation of the Asset Purchase at the Closing, the Buyers shall have good
and marketable fee simple title to the Owned Real Property, free and clear of
all Encumbrances of any nature whatsoever, except those listed in Buyer’s title
reports and not objected to by Buyers and any Encumbrances created or approved
in writing by the Buyers. There are no unrecorded documents creating legal or
equitable rights for the benefit of any third party with respect to any Owned
Real Property, including any option to purchase, right of first offer to
purchase or right of first refusal to purchase
               (ii) Leased Real Property.
                    (1) Schedule 3(n)(ii) lists: (A) the street address of each
parcel of Leased Real Property, (B) the identity of the lessor, lessee and
current occupant (if different from lessee) of each parcel of Leased Real
Property, including any sub-lessee, (C) the current rental period and rental
payment amount pertaining to each parcel of Leased Real Property, (D) the
current permitted use of each parcel of Leased Real Property and (E) all
security deposits paid by the Sellers with respect to each parcel of Leased Real
Property.
                    (2) Schedule 3(n)(ii) sets forth a true and complete list of
all leases and sub-leases relating to the Real Property and any and all
ancillary documents directly pertaining thereto (including all amendments,
modifications, supplements, exhibits, schedules, addenda and restatements
thereto and thereof and all consents, including consents for alterations,
assignments and sublets, documents recording variations, memoranda of lease,
options and rights of expansion, extension, first refusal and first offer and
evidence of commencement dates and expiration dates).
                    (3) With respect to each lease relating to the Real Property
(“Real Property Lease”), neither Sellers nor their Affiliates have exercised or
given any un-written notice of exercise, and no lessor or lessee has exercised
or received any written notice of exercise by a lessor or lessee of, any option,
right of first offer or right of first refusal contained in any such Real
Property Lease, including any such option or right pertaining to purchase,
expansion, renewal, extension or relocation (collectively, “Options”). The
Sellers have the right to exercise any Options contained in the Leases
pertaining to the Leased Real Property on the terms and conditions contained
therein and upon due exercise would be entitled to enjoy the full benefit of
such Options with respect thereto.
                    (4) The rental set forth in each Real Property Lease of the
Leased Real Property is the actual rental being paid, and there are no separate
agreements or understandings with respect thereto.
                    (5) Except as set forth on Schedule 3(n)(ii)(5), the Sellers
have not leased (as lessor) any parcel or any portion of any parcel of Real
Property to any other Person and no other Person has any rights to the use,
occupancy or enjoyment thereof pursuant to any lease or other contract, and no
Seller has assigned its interest under any lease listed in Schedule 3(n)(ii) to
any third party.
                    (6) With respect to the Real Property Leases, neither the
respective lessors nor the respective lessees are in default thereunder beyond
applicable notice or

23



--------------------------------------------------------------------------------



 



cure periods and no event has occurred that, with the giving of notice or the
passage of time, or both, would constitute an event of default under such Real
Property Leases.
                    (7) (1) Each of the Real Property Leases are in full force
and effect, and constitute the entirety of the agreement between the lessor and
lessee; (2) with respect to Seller, and to Sellers’ Knowledge with respect to
any other party thereto, there is no event of default under any of the Real
Property Leases, nor has any lessor alleged that lessee is in default under any
of the Real Property Leases; (3) there are no unwritten agreements providing for
indirect or undisclosed payments or other consideration due or which shall
become due to the parties to such agreements except as expressly set forth in
the written terms of the Real Property Leases listed on Schedule 3(n)(ii);
(4) Sellers have valid leasehold title to each parcel of Leased Real Property
subject to the terms of the respective Real Property Leases; (5) Sellers have
not received any written notices stating or claiming that Sellers do not have a
valid lease with respect to any Leased Real Property; and (6) Sellers have not
received written notice of, or been served with, any pending or threatened
litigation, claim, condemnation, or sale in lieu thereof with respect to any
portion of the (B) Leased Real Property.
               (iii) The Real Property constitutes all interests in real
property currently used, occupied or currently held for use in connection with
the Business and which are necessary for the operation of the Business as it is
currently operated. Except as set forth on Schedule 3(n)(iii), (1) all of the
Real Property, fixtures and improvements thereon owned by the Sellers are in
good operating condition without material structural defects, and (2) all
mechanical and other systems located thereon and owned by the Sellers
(including, without limitation, roofs, electrical, plumbing, drainage, septic,
sewage and HVAC) are (A) in good operating condition, and no condition presently
exists requiring imminent material repairs, alterations or corrections, and
(B) suitable, sufficient and appropriate in all material respects for their
current and contemplated uses.
               (iv) (A) All certificates of occupancy and forms of zoning relief
necessary for the current use and operation of the Real Property have been
issued. None of such certificates of occupancy is a temporary certificate of
occupancy, is limited by the ownership of the Business or Acquired Assets, or
has any condition on the current use thereof by the Business, each of the same
is in full force and effect, and no Seller has received any notice of any
violation thereunder.
                    (B) The Real Property complies in all applicable respects
with the Americans with Disabilities Act of 1990, as amended, and all fire
safety and physical plan requirements of the Life Safety Code of the National
Fire Protection Association – 1985 edition, that are applicable to the operation
of the Business, or that any waivers of any violations thereof have been
received and disclosed to Buyers.
               (v) There is no (A) pending or, to the Sellers’ Knowledge,
proposed eminent domain, condemnation or similar proceeding or conveyance in
lieu thereof affecting all or any portion of the Real Property, or (B) to
Sellers’ Knowledge, proposed or pending proceeding to change or redefine the
zoning classification of all or any portion of the Real Property.

24



--------------------------------------------------------------------------------



 



               (vi) The Sellers have not received notice from any insurance
company that has issued a policy with respect to any Real Property requiring
performance of any structural or other major repairs or alterations to such Real
Property.
               (vii) None of the Real Property is now damaged or injured in any
material respect as a result of any fire, explosion or other similar casualty.
               (viii) All premiums for insurance policies covering the Real
Property have been paid in full. No material default exists under any such
insurance policy. The Sellers have not caused, nor to Sellers’ Knowledge, has
any act or omission occurred which would cause the insurance coverage provided
in such insurance policies to be reduced, canceled, denied or disputed and no
notice or request from any insurance company or Board of Fire Underwriters (or
organization exercising functions similar thereto) has been received by the
Sellers canceling or threatening to cancel any of such insurance policies or
denying or disputing coverage thereunder.
               (ix) The current use and occupancy by Sellers of the Real
Property complies in all material respects with all laws applicable to the Real
Property (including any building, planning, health, traffic, sewer/septic, flood
control, fire safety, handicap access or zoning law) and the Seller has not
received notice from any Governmental Authority of any violation of any law
applicable to the Real Property.
               (x) All consents from Governmental Authorities required for the
construction, use or occupancy of the Real Property have been obtained and are
in full force and effect and will remain in full force and effect upon the
consummation of the transactions contemplated by this Agreement (including
Buyers’ ownership of and exercising control over the Acquired Assets and
assumption and discharge of the Assumed Liabilities), except for permits and
licenses which have to be reissued or newly issued upon transfer, a listing of
which is specifically set forth on Schedule 3(n)(x).
               (xi) All existing water, sewer, steam, gas electricity,
telephone, cable, fiber optic cable, internet access and other utilities
required for the construction, use, occupancy, operation and maintenance of the
Real Property are adequate for the conduct of the Business as it has been and
currently is conducted at such locations. To Sellers’ Knowledge, there are no
material latent defects or material adverse physical conditions affecting the
Real Property or any of the facilities, buildings, structures, improvements,
fixtures, fixed assets or personalty of a permanent nature annexed, affixed to,
attached to, located on or forming part of the Real Property. The plants,
buildings and structures included in the Real Property have access to public
roads or valid easements over private streets and private property for ingress
to and egress from all such plans, buildings and structures.
               (xii) Except as set forth on Schedule 3(n)(xii), all improvements
on each parcel of the Real Property are wholly within the lot limits of such
parcel and do not encroach on any adjoining premises or Encumbrances benefiting
such Real Property, and there are no encroachments on any Real Property or any
easement or property right or benefit appurtenant thereto by any improvements
located on any adjoining premises.
          (o) Intellectual Property.

25



--------------------------------------------------------------------------------



 



               (i) The attached Schedule 3(o)(i) contains a complete and
accurate list of all (A) Intellectual Property Rights that the Sellers and
Synovis Life (with regard to the Business) own and which are subject to a
registration under any other Intellectual Property Right, including patents and
pending patent applications and applications for other Intellectual Property
Rights filed by or on behalf of the Sellers and Synovis Life (with regard to the
Business), and (B) material unregistered Intellectual Property that the Sellers
and Synovis Life (with regard to the Business) own. Except as noted on
Schedule 3(o)(i), all patents, patent applications, registered marks and
applications for registrations, registered copyrights and applications for
copyright registrations and domain name registrations set forth on Schedule
3(o)(i) have been duly registered in, filed in, or issued by the United States
Patent and Trademark Office, United States Register of Copyrights, Network
Solutions, Inc. (or other authorized domain name registry) or the corresponding
offices of any other country, state, or other jurisdiction to the extent set
forth on Schedule 3(o)(i), and, where registered, have been properly maintained
or renewed in accordance with all applicable provisions of law. Except as
otherwise noted in Schedule 3(o)(i), all Intellectual Property Rights listed on
Schedule 3(o)(i) are covered by valid, enforceable and subsisting Intellectual
Property Rights.
               (ii) The attached Schedule 3(o)(ii) contains a complete and
accurate list of (A) all agreements, licenses, royalty agreements, and other
rights granted by the Sellers and Synovis Life (with regard to the Business) to
any third party with respect to any Intellectual Property set forth on
Schedule 3(o)(i), and (B) all licenses, agreements, and other rights granted by
any third party to the Sellers and Synovis Life (with regard to the Business)
with respect to any Intellectual Property of such third party (other than
“shrink-wrapped” or “off-the-shelf” software licenses licensed by the Sellers
and Synovis Life (with regard to the Business)), in each case identifying the
subject Intellectual Property. All agreements, licenses, royalty agreements, and
other rights set forth on Schedule 3(o)(ii) are in full force and effect, and
there is no default thereunder by the Sellers or Synovis Life (with regard to
the Business), nor to the Sellers’ Knowledge, by any other party thereto. The
Sellers and Synovis Life (with regard to the Business) are not making any
unlicensed use of any Intellectual Property or Intellectual Property Rights
granted to the Sellers or Synovis Life (with regard to the Business) under such
agreements, licenses, royalty agreements, and other rights set forth on
Schedule 3(o)(ii). Except as otherwise set forth on Schedule 3(o)(ii) hereto, no
royalties or fees are payable by the Sellers or Synovis Life (with regard to the
Business) to any Person by reason of the ownership or use of any of the
Intellectual Property set forth on Schedule 3(o)(ii). There are no outstanding
and, to the Knowledge of the Sellers, no threatened disputes or disagreements
with respect to any such agreement, licenses, royalty agreements or other rights
set forth on Schedule 3(o)(ii) or the Intellectual Property Rights set forth in
Schedule 3(o)(i). Except as set forth on Schedule 3(o)(ii), the Sellers and
Synovis Life (with regard to the Business) possess sole, exclusive, valid and
unencumbered title to the Intellectual Property Rights set forth in
Schedule 3(o)(i). Except as set forth in Schedule 3(o)(ii), the Sellers and
Synovis Life (with regard to the Business) have not granted (A) any licenses,
sublicenses or agreements to any other Person relating to the Intellectual
Property set forth on Schedule 3(o)(i); and (B) any Encumbrances on or to any of
the Intellectual Property set forth in Schedule 3(o)(i).
               (iii) Except as set forth on Schedule 3(o)(iii), the Intellectual
Property Rights set forth on Schedule 3(o)(i) and licensed-in agreements set
forth on Schedule 3(o)(ii) comprise all Intellectual Property necessary or
material for the conduct of the Business as

26



--------------------------------------------------------------------------------



 



presently conducted. Sellers and Synovis Life (with regard to the Business) are
not currently using and it will not be necessary for Buyers to use any
Intellectual Property developed, invented or made during or prior to either the
employment of any of Sellers’ or Synovis Life’s former or current employees or
service by any of Sellers’ or Synovis Life’s former or current consultants
except for any such Intellectual Property that has been effectively and
enforceably assigned to Sellers and Synovis Life (with regard to the Business)
and except for any such Intellectual Property that constitutes “works made for
hire” for the benefit of a Seller or Synovis Life under the United States
Copyright Act. No present or former employee or consultant of the Sellers or
Synovis Life (with regard to the Business) and no other Person owns or has a
proprietary, financial or other interest, direct or indirect, in whole or in
part in any Intellectual Property which the Sellers and Synovis Life (with
regard to the Business) purport to own.
               (iv) Except as set forth on Schedule 3(o)(iv), no loss or
expiration of any Intellectual Property Rights in any Intellectual Property
owned (or purportedly owned) or licensed by the Sellers or Synovis Life (with
regard to the Business) has occurred prior to the Closing and no loss or
expiration of any such Intellectual Property Right is threatened in writing, or
is pending or has been orally threatened.
               (v) Except as set forth on Schedule 3(o)(v), (A) there have been
no written claims made against the Sellers or Synovis Life (with regard to the
Business) asserting the invalidity, misuse or unenforceability of any
Intellectual Property Right covering any of the Intellectual Property set forth
on Schedule 3(o)(i), (B) the Sellers and Synovis Life (with regard to the
Business) have not received any written notices of any infringement or
misappropriation by, or in conflict with, any third party with respect to any
Intellectual Property (including any demand or request that the Sellers or
Synovis Life (with regard to the Business) license any rights from a third
party), (C) the conduct of the Business during the past five (5) years and to
the Knowledge of Sellers, as reasonably contemplated in the remainder of the
current fiscal year assuming conduct consistent with Sellers’ past practice, has
not and will not infringe, misappropriate or conflict with any Intellectual
Property Rights of any other Person, and (D) to the Knowledge of Sellers, no
Person has infringed upon or is currently infringing upon any Intellectual
Property Rights of the Sellers or Synovis Life (with regard to the Business).
The Asset Purchase will not have an adverse effect on the right, title or
interest in and to (1) the Intellectual Property owned by the Sellers and listed
on the Schedule 3(o)(i) and (2) the Intellectual Property licensed to the
Sellers and listed on Schedule 3(o)(ii) and all material items of such
Intellectual Property shall be owned by or licensed to the Buyers on
substantially identical terms and conditions immediately after the Closing.
               (vi) The Intellectual Property set forth on Schedule 3(o)(i) does
not include, incorporate, link to or constitute derivative works of any Publicly
Available Software and the Sellers and Synovis Life (with regard to the
Business) have not used Publicly Available Software in whole or in part in the
development of any part of such Intellectual Property in a manner that may
subject that Intellectual Property in whole or in part, to all or part of the
license obligations of any Publicly Available Software. “Publicly Available
Software” means each of (i) any software that contains, or is derived in any
manner (in whole or in part) from, any software that is distributed as free
software, open source software (e.g. Linux), or pursuant to similar licensing
and distribution models; and (ii) any software that requires as a condition of
use, modification, and/or distribution of such software that such software or
other software

27



--------------------------------------------------------------------------------



 



incorporated into, derived from, or distributed with such software (1) be
disclosed or distributed in source code form; (2) be licensed for the purpose of
making derivative works; or (3) be redistributable at no or minimal charge.
Publicly Available Software includes, without limitation, software licensed or
distributed pursuant to any of the following licenses or distribution models
similar to any of the following: (A) GNU General Public License (GPL) or
Lesser/Library GPL (LGPL), (B) the Artistic License (e.g. PERL), (C) the Mozilla
Public License, (D) the Netscape Public License, (E) the Sun Community Source
License (SCSL), the Sun Industry Source License (SISL), and the Apache Server
License.
          (p) Contracts. Schedule 3(p) sets forth a complete list of all of the
following contracts, commitments, agreements and understandings to which either
of the Sellers is a party or is bound in connection with the Business (the
“Material Contracts”):
               (i) any agreement for the purchase or sale of products or other
personal property, or for the furnishing or receipt of services, in either case,
that involves consideration in excess of $50,000;
               (ii) any agreement constituting a partnership or joint venture;
               (iii) any agreement under which the Sellers have created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation;
               (iv) any agreement for the lease of personal property to or from
any Person providing for lease payments in excess of $50,000 per annum;
               (v) any agreement for the lease of real property;
               (vi) any confidentiality agreement or non-competition agreement;
               (vii) any agreement with any stockholder or their Affiliates;
               (viii) any employment contract or severance agreement or other
contract for the performance of services;
               (ix) any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, bonus, incentive, severance, or other plan
or arrangement for the benefit of their current or former directors, officers,
and employees;
               (x) any agreement under which any of the Sellers has advanced or
loaned any amount to any of their directors, officers, and employees;
               (xi) any contract, lease or agreement which is not cancelable by
any of the Sellers without penalty on not less than sixty (60) days notice;
               (xii) any contract containing covenants directly or indirectly
limiting in any material respect the freedom of any of the Sellers to compete in
any line of business or with any Person; or

28



--------------------------------------------------------------------------------



 



               (xiii) any other material contract, commitment, agreement or
understanding not executed in the ordinary course of the Business.
     All Material Contracts are valid, binding and enforceable, by and against
any of the Seller Parties, as applicable, in accordance with their terms
(subject to applicable bankruptcy, insolvency and similar laws and general
principles of equity) and are in full force and effect. None of the Seller
Parties is and, to the Knowledge of the Sellers, none of the other parties to
any Material Contract is in breach of, violation of, or in default under the
terms of any such Material Contract. To the Knowledge of the Sellers, no event
has occurred which with notice or passage of time or both would result in a
breach of, violation of, or default under, the terms of any Material Contract.
          (q) Notes and Accounts Receivable. All notes and accounts receivable
of either of the Sellers related to the Business (i) are reflected properly on
their respective books and records, (ii) are valid claims arising from bona fide
transactions in the ordinary course of the Business subject to no pending setoff
or counterclaims, and (iii) are current and collectible net of any applicable
reserve for return or allowance for doubtful accounts provided thereon as
reflected in the Net Asset Statement. Except as set forth on Schedule 3(q), as
of November 30, 2007 and as of the Closing Date, no account debtor or note
debtor is delinquent in its payment by more than sixty (60) days and no account
debtor or note debtor has refused or to Sellers’ Knowledge, threatened to refuse
to pay its obligations for any reason.
          (r) Accounts and Notes Payable. All accounts payable and notes payable
by either of the Sellers to third parties arose in connection with the Business,
arose in the ordinary course of business and there is no such account payable or
note payable delinquent in its payment.
          (s) Insurance. Schedule 3(s) sets forth a complete and correct list
and summary description of all policies of liability, theft, fidelity, fire,
product liability, workmen’s compensation, indemnification of directors and
officers and other similar forms of insurance (including the name of the
carrier, coverage, premium and expiration date) to which either of the Sellers
is a party, a named insured, or otherwise the beneficiary of coverage, in each
case in connection with the Business. Each such insurance policy is in full
force and effect and neither of the Sellers nor, to the Knowledge of the
Sellers, any other party to the policy is in breach or default (including with
respect to the payment of premiums or the giving of notices), and no event has
occurred which, with notice or the lapse of time, would constitute such a breach
or default, or permit termination, modification, or acceleration, under the
policy. To the Knowledge of the Sellers, there is no threatened termination of
any such policies or arrangements.
          (t) Product Warranty. Schedule 3(t) sets forth a complete list of all
Interventional Products from November 1, 2006 through December 31, 2007 and
shall be updated by Sellers as of the Closing Date, as well as all outstanding
product and service warranties and guaranties on any of the Interventional
Products. Each Interventional Product has been in conformity with all applicable
contractual commitments and all express and implied warranties, and neither of
the Sellers has Liability for replacement or repair thereof, except as has been
reserved on the balance sheet for the Business dated September 30, 2007.

29



--------------------------------------------------------------------------------



 



          (u) Employment Matters. With respect to the United States Employees
and the Puerto Rico Employees (collectively, the “Employees”), each of the
Sellers has paid or made provision for the payment of all salaries, wages,
bonuses, commissions, benefits and other compensation accrued to or for the
benefit of the Employees, including, without limitation, the 2007 Christmas
Bonus as provided for by Puerto Rico Act 148 of June 30, 1969, as amended. All
Employees have all necessary authorization and documentation from the applicable
governmental authority to perform the services for the Sellers at the site where
they perform such services.
          (v) Employees.
               (i) Except as set forth on Schedule 3(v)(i), no executive, key
employee, or group of employees who is an Employee has given the Sellers written
or oral notice that he or she intends to terminate employment with either of
them.
               (ii) Except as set forth in Schedule 3(v)(ii), the Sellers are in
compliance in all material respects with all applicable foreign, federal, state,
Commonwealth of Puerto Rico and local laws, rules and regulations respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to the Employees and former Employees; the
Sellers have withheld all amounts required by law or by agreement to be withheld
from the wages, salaries and other payments to the Employees and former
Employees; the Sellers are not liable for any arrears of wages or any Taxes or
any penalty for failure to comply with any of the foregoing; and are not liable
for any payment to any trust or other fund or to any Governmental Authority with
respect to unemployment, short term disability, social security for chauffeurs,
workers compensation, social security or other benefits or obligations for the
Employees or former Employees.
               (iii) With respect to the Business, to the Knowledge of the
Sellers, no union organizing or election activities involving any nonunion
Employees are in progress or threatened. Neither Seller is a party to any
collective bargaining agreement or any other understanding with respect to the
Employees. There is no labor strike, slowdown, work stoppage or lockout in
effect or, to the Knowledge of the Sellers, threatened against any of them nor
has any such labor strike, slowdown, work stoppage or lockout occurred within
the past three (3) years. The Sellers have not received notice during the
preceding three (3) years of the intent of any Governmental Authority
responsible for the enforcement of labor or employment laws to conduct an
investigation of the Sellers and, to the Seller’s Knowledge, no such
investigation is in process.
               (iv) Except as set forth in Schedule 3(v)(iv), there is no, and
there has not been for the preceding three (3) years, any claim with respect to
payment of wages, salary or overtime pay that has been asserted or is now
pending or to Sellers’ Knowledge, threatened before any Governmental Authority
with respect to any Persons currently or formerly employed by the Sellers.
               (v) Except as set forth in Schedule 3(v)(v), there is no, and
there has not been for the preceding three (3) years, any charge or proceeding
with respect to a violation of

30



--------------------------------------------------------------------------------



 



any occupational safety or health standard under federal or state law, rule or
regulation that has been asserted or is now pending or threatened with respect
to the Sellers.
               (vi) Except as set forth in Schedule 3(v)(vi), there are no, and
there has not been for the preceding three (3) years, any investigations,
administrative proceedings, charges or formal complaints of discrimination
(including without limitation discrimination based upon sex, age, race, national
origin, sexual preference, disability, veteran status or other legally protected
category) pending or threatened before the Equal Employment Opportunity
Commission or any federal, state or local agency or court against or involving
the Sellers. There are no, and there has not been for the last three (3) years,
any discrimination and/or retaliation claim pending or , to Sellers’ Knowledge,
threatened against the Sellers under the 1866, 1877, 1964 or 1991 Civil Rights
Acts, the Equal Pay Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, ERISA, the Worker Adjustment and Retraining Notification Act or
any other federal law relating to employment or any comparable state or local
fair employment practices act regulating discrimination in the workplace, and no
wrongful discharge, libel, slander, invasion of privacy or other claim
(including but not limited to violations of the Fair Credit Reporting Act and
any applicable whistleblower statutes) under any state or federal law pending
or, to Sellers’ Knowledge, threatened against the Company.
               (vii) There are no controversies pending or, to the Knowledge of
the Sellers, threatened, between the Sellers and any of their respective
Employees, which controversies have or could reasonably be expected to result in
an action, suit, proceeding, claim, arbitration or investigation before any
agency, court or tribunal, foreign or domestic.
               (viii) The Sellers are not a party to, or otherwise bound by, any
consent decree with, or citation by, any Governmental Authority relating to
employees or employment practices.
               (ix) The Sellers have complied with all and any notices to any
Governmental Authority and labor organizations representing the Sellers’
Employees, required by law and/or by the Sellers’ policies and/or practices.
               (x) To the Knowledge of the Sellers, no Employees are in
violation of any term of any employment contract, patent disclosure agreement,
enforceable noncompetition agreement, or any enforceable restrictive covenant to
a former employer relating to the right of any such employee to be employed by
the Sellers because of the nature of the business conducted or presently
proposed to be conducted by the Sellers or to the use of trade secrets or
proprietary information of others.
               (xi) No Employee, officer or director of the Sellers is a party
to, or is otherwise bound by, any agreement or arrangement, including any
confidentiality, non-competition, or proprietary rights agreement, between such
Employee, officer or director and any other party that in any way adversely
affects or will affect (i) the performance of his duties as an Employee, officer
or director of the Sellers, or (ii) the ability of the Sellers to conduct its
Business, including any agreement with the Sellers by any such Employee, officer
or director.

31



--------------------------------------------------------------------------------



 



               (xii) Except as set forth in Schedule 3(v)(xii), the Sellers are
neither party to, nor are bound by:
                    (1) any agreements or arrangements that contain any
severance pay or post-employment liabilities or obligations;
                    (2) any bonus, deferred compensation, pension, profit
sharing or retirement plans, or any other Employee Benefit Plan or arrangements;
                    (3) any employment or consulting agreement, contract or
commitment with an Employee, former Employee or individual consultant or any
consulting agreement, contract or commitment under which any firm or other
organization provides services to the Sellers; or
                    (4) any agreement or plan, including, without limitation,
any non-qualified deferred compensation plan, stock option plan, stock
appreciation rights plan or stock purchase plan, any of the benefits of which
will be increased, or the vesting of benefits of which will be accelerated, by
the occurrence of the contemplated transaction or the value of any of the
benefits of which will be calculated on the basis of any of the contemplated
transaction.
               (xiii) Except as set forth in Schedule 3(v)(xiii), no Employee
Benefit Plan provides, or has any liability to provide, life insurance, medical
or other Employee benefits to any Employee upon his or her retirement or
termination of employment for any reason and the Sellers have never represented,
promised or contracted (whether in oral or written form) to any Employee or
former Employee (either individually or as a group) that such Employee(s) or
former Employee(s) would be provided with life insurance, medical or other
Employee welfare benefits upon their retirement or termination of employment.
               (xiv) Except as set forth in Schedule 3(v)(xiv), the Sellers are
not involved in or threatened with any labor dispute, grievance, or litigation
relating to labor, safety or discrimination matters involving any Employee or
former Employee, including without limitation charges or complaints of unfair
labor practices, wrongful discharge, discrimination, retaliation, harassment,
wage and hours, or under any Employee Benefit Plan.
               (xv) Except as set forth in Schedule 3(v)(xv), there are no
material controversies pending or threatened before any court or Governmental
Authority, between the Sellers and any of its Employees or former Employees.
               (xvi) Except as set forth in Schedule 3(u)(xvi), the Sellers are
not a party to any employment contract or arrangement with respect to any of its
Employees or former Employees (including, without limitation, so called “golden
parachute” or severance agreements), nor have the Sellers in any other manner
limited their right to terminate the employment relationships with their
Employees or former Employees except as provided in Puerto Rico Act 80 of
May 30, 1976.
               (xvii) The Sellers maintain in full force and effect insurance
with the Corporation of the State Insurance Fund of Puerto Rico; and the Sellers
have paid all premiums on such insurance, and have no outstanding debts with
respect thereto. No work-related

32



--------------------------------------------------------------------------------



 



accidents have been reported to the Corporation of the State Insurance Fund of
Puerto Rico nor has any work related accident occurred for which the Sellers are
or may be classified as an uninsured employer.
               (xviii) None of the Employees of the Sellers are currently on
short-term or long-term or temporary or permanent disability leave.
               (xix) The Sellers are in compliance with the employment
provisions of the Immigration Reform Act.
               (xx) The Sellers are calculating and paying all hours worked by
each and every Employee, and have paid all former Employees, as required by the
applicable wage and hours laws and regulations.
          (w) Employee Benefit Matters.
               (i) List of Benefit Plans. Schedule 3(w)(i) sets forth a complete
and correct list of all Employee Benefit Plans.
               (ii) Provision of Employee Benefit Plans. With respect to each
Employee Benefit Plan, Sellers have provided Buyers with a true, legible and
complete copy of (i) the plan document or other governing contract, (ii) the
most recently distributed summary plan description and summary of material
modifications and (iii) the most recently received IRS or Puerto Rican
Department of Treasury determination letter and application therefor.
               (iii) Administration; Compliance. The Employee Benefit Plans have
been operated and administered and have received contributions, in all material
respects, in accordance with their terms and the applicable requirements of the
Code, ERISA and other applicable laws (including the Puerto Rican Tax Code) and
regulations, and nothing has occurred with respect to the operation of the
Employee Benefit Plans that would cause the imposition of any Liability, penalty
or tax to Buyers under ERISA, the Code or the Puerto Rican Tax Code. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code or under the Puerto Rican Tax Code has received a favorable
determination letter, or has pending or has time remaining in which to file an
application for such determination, and the Sellers are not aware of any reason
why such determination letter should be revoked or not reissued or any event
since the date of determination which would adversely affect such qualification.
               (iv) Absence of Certain Plans. Neither the Sellers, nor any of
their respective ERISA Affiliates sponsors, maintains, or contributes to, or has
in the past six (6) years sponsored, maintained or contributed to an Employee
Benefit Plan subject to Title IV of ERISA, or a multiemployer plan as defined in
Section 3(37) of ERISA.
               (v) No Continuing Obligation; Acceleration of Payments. Sellers
do not maintain or have an obligation to contribute to, or provide coverage
under, any retiree life or retiree health plans or arrangements that provide for
continuing benefits or coverage for current or former officers, directors or
employees of the Business, except (i) as might be required under part 6 of Title
I of ERISA and at the sole expense of the participant or the participant’s
beneficiary or (ii) pursuant to a medical expense reimbursement account
described in

33



--------------------------------------------------------------------------------



 



Section 125 of the Code. Except as set forth on Schedule 3(w)(v), the
consummation of the transactions contemplated by this Agreement will not (either
alone or together with any other event) entitle any current or former employee,
director or consultant of the Sellers to any bonus, retirement, severance, job
security or similar benefit or enhance such benefit or accelerate the time of
payment or vesting or exercisability or trigger any payment of funding (through
any grantor trust or otherwise) of compensation or benefits under, or increase
the amount payable or trigger any other obligation pursuant to, any Employee
Benefit Plan. There is no contract, plan or arrangement (written or otherwise)
covering any Employee that, individually or collectively, could give rise to the
payment of any amount that would not be deductible pursuant to the terms of
Section 280G of the Code.
               (vi) Employee Benefit Plan Assets. None of the assets of any
Employee Benefit Plan is a security of Sellers or any of their Affiliates or
property leased to or jointly owned by Sellers or any of their Affiliates.
               (vii) COBRA Matters.
                    (1) None of the Sellers’ former employees are currently
receiving benefits under COBRA.
                    (2) The Sellers have complied with all of their obligations
under COBRA and maintain a group health plan for all qualified beneficiaries who
elect or had elected COBRA continuation coverage under a group health plan of
the Sellers. The term “qualified beneficiary”, as used in this section, shall
have the meaning set forth in Section 4980B(g) of the Code and Section 607(3) of
ERISA.
                    (3) Schedule 3(w)(vii)(3) includes a list of all qualified
beneficiaries under COBRA under any of Sellers’ employee benefit plans subject
to COBRA who experienced a qualifying event under such plan as of or prior to
the Effective Date, and to the extent allowed by law the Sellers agree to
provide, with respect to each such qualified beneficiary, his or her name,
address, date of qualifying event, COBRA premium payment history, and copies of
all COBRA notices provided by or on behalf of the Sellers.
                    (4) None of the Sellers’ qualified beneficiaries, nor their
dependents who are qualifying beneficiaries receiving COBRA continuation
coverage under a group health plan of Sellers, are “merger and acquisition
qualified beneficiaries”, as said term is defined in 26 C.F.R. Sec. 54.4980B-9,
Q&A 4.
                    (5) The Sellers and the Buyers agree that the Buyers are not
intended to be and are not a successor employer to Sellers for any purpose,
including with respect to COBRA, and that no benefit plan sponsored or
maintained by Buyers is intended to be and no such plan shall be a successor
plan to any Sellers’ Employee Benefit Plan.
          (x) Environmental Matters.
               (i) To the Knowledge of the Sellers, the information and data
provided in the Phase I Reports are accurate.

34



--------------------------------------------------------------------------------



 



               (ii) The real property and facilities of the Business operated
and leased by the Sellers and the operations of the Business thereon comply in
all material respects, and, to the Knowledge of the Sellers, have at all times
complied in all material respects, with all Environmental Laws.
               (iii) None of the operations of the Business is subject to any
judicial or administrative proceedings, pending or, to the Knowledge of the
Sellers, threatened, alleging the violation of or any liability under any
Environmental Laws.
               (iv) None of the operations of the Business is the subject of a
federal, state or local investigation, pending or, to the Knowledge of the
Sellers, threatened, evaluating whether any remedial action is needed to respond
to a release of any Hazardous Substance.
               (v) Neither of the Sellers, in the conduct of the Business, has
generated Hazardous Substances in its operations which are regulated by an
Environmental Law except in compliance in all material respects with
Environmental Law; and, to the Knowledge of the Sellers, no Hazardous Substances
and no other materials, chemicals or substances regulated or controlled under
any Environmental Law have ever been generated, treated, stored, used, disposed
of or otherwise deposited by or on behalf of the Sellers at any location except
in compliance with Environmental Law.
               (vi) Neither of the Sellers has had a spill or release of a
Hazardous Substance, except as in compliance with Environmental Laws.
               (vii) Neither of the Sellers has received (A) notice of any
potential liability under any Environmental Law or any violation or alleged
violation of any Environmental Law and has not received a request for
information pursuant to any Environmental Law regarding any sites or facilities,
including but not limited to sites on the National Priorities List, sites
proposed for listing on the National Priorities List, sites currently or
previously owned or operated by any of the Sellers or, to the Knowledge of the
Sellers, sites where any of the Sellers sent Hazardous Substances for treatment
or disposal, or (B) any letter or request for information under Section 104 of
CERCLA or comparable state law.
               (viii) In connection with the Business, (A) each of the Sellers
possesses all Licenses and Permits required by Environmental Laws and all of
such Licenses and Permits are in full force and effect in accordance with their
respective terms, and (B) each of them has complied in all material respects
with its obligations under each of such Licenses and Permits, and none of them
has received any notice from any governmental authority that administers
Environmental Laws or any other person or entity to the effect that any
additional permits are required or that there has been a violation of any of the
terms or conditions of any such Licenses and Permits.
               (ix) There is no Hazardous Substance on any of the Real Property,
or to the actual Knowledge of Sellers, in the immediately adjacent vicinity of
its Real Property, whether natural or man-made, which, to Sellers’ Knowledge,
poses a threat of damage to the health of persons, to property, to natural
resources, or to the environment, except as in compliance with Environmental
Laws.

35



--------------------------------------------------------------------------------



 



               (x) Schedule 3(x)(x) identifies all environmental audits or
assessments or occupational health studies undertaken by or on behalf of either
of the Sellers or, to the Knowledge of the Sellers, governmental agencies, with
respect to the operation of the Business, assets, employees, facilities or
properties or the results of groundwater and soil testing, underground storage
tank tests, soil samples, and written reports to federal, state or local
governments on environmental and OSHA matters relating to the Business.
          (y) Related Party Transactions. Except as set forth on Schedule 3(y)
and except for compensation to regular Employees, no current director or officer
of Sellers or to Sellers’ Knowledge, during the past three (3) years, no former
director or officer of Sellers or any member of such director’s or officer’s
immediate family or any Person controlled by such director, officer or
shareholder or his or her immediate family (i) has any interest in or owns any
property or right used in the conduct of the Business, (ii) is presently, or
during the last three (3) fiscal years has been, a party to any transaction with
either of the Sellers relating to the Business (including, but not limited to,
any contract, agreement or other arrangement providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer or shareholder), and (iii) is the direct
or indirect owner of an interest in any corporation, firm, association or
business organization which is a present competitor, supplier or customer of the
Business (other than non-affiliated holdings in publicly-held companies), nor,
to the Knowledge of the Sellers, does any such person receive income from any
source other than the Sellers which relates to the Business.
          (z) Brokers’ Fees. Except as set forth on Schedule 3(z), the Sellers
have no liability to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement.
          (aa) Disclosure. None of the representations of Sellers contained in
this Agreement or in any other document, certificate or written statement
furnished to Buyers by or on behalf of Sellers in connection with the
transactions contemplated hereby contain any untrue statement of material fact
or intentionally omits to state any material fact necessary to make any such
representations, in light of the circumstances under which they were made, not
misleading.
     4. Representations and Warranties of the Buyers. Buyers represent and
warrant, jointly and severally, to the Sellers as follows:
          (a) Organization, Qualification, and Corporate Power. Each Buyer is
duly organized, validly existing, and in good standing under their respective
jurisdictions. Each Buyer has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on the businesses in
which it is engaged and to own and use the properties owned and used by it.
          (b) Authorization. Each Buyer has full corporate power and authority
to execute and deliver this Agreement and the documents to be delivered
hereunder, and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the documents to be
delivered hereunder by each Buyer have been duly authorized and approved by its
board of directors, and no other corporate proceedings on the part of each Buyer
are necessary to authorize this Agreement and the documents to be delivered

36



--------------------------------------------------------------------------------



 



hereunder, and the transactions contemplated hereby or thereby. This Agreement
and the documents to be delivered hereunder constitute the valid and legally
binding obligation of each Buyer enforceable in accordance with its and their
terms.
          (c) Noncontravention. Neither the execution and the delivery of this
Agreement and each of the documents to be delivered hereunder, nor the
consummation of the transactions contemplated hereby or thereby will (i) violate
any provision of the organizational documents of the Buyers, (ii) violate any
law, statute, regulation, rule, injunction, judgment, order, decree, ruling, or
other restriction of any government, governmental agency, or court to which the
Buyers are subject, (iii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyers are a party or by which it is bound or to which any of its assets is
subject or (iv) result in the imposition of any Encumbrance upon any of its
assets, except, in the case of clauses (ii), (iii) or (iv), for such violations,
breaches, defaults, or rights of acceleration, termination, modification or
cancellation or notification or imposition which, individually or in the
aggregate, would not materially adversely affect the ability of Buyers to
consummate the transactions contemplated by this Agreement. The Buyers are not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any governmental agency or authority or
other third party in order for the Parties to consummate the transactions
contemplated by this Agreement, other than those which have been obtained.
          (d) Availability of Funds. Buyers have cash, or the ability to obtain
cash by means of credit facilities with financially responsible third parties,
in an amount sufficient to enable them to perform all of their obligations
hereunder, including, without limitation, payment of the Purchase Price.
          (e) Litigation. No Buyer is (i) subject to any outstanding injunction,
judgment, order, decree, ruling, or charge, or (ii) a party, or to the Knowledge
of the Buyers, is threatened to be made a party, to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator that would adversely affect the ability of
Buyers to consummate the transactions contemplated by this Agreement.
          (f) Brokers’ Fees. Except as set forth on Schedule 4(f), the Buyers
have no Liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this
Agreement.
     5. Pre-Closing Covenants.
          (a) Conduct of Business. Except as expressly permitted by this
Agreement or as required by applicable law, during the period from the date of
this Agreement until the Closing, each of the Sellers shall, with respect to the
Acquired Assets and the operation of the Business, (w) conduct its business in
the ordinary course consistent with past practice, which shall include, without
limitation, the timely payment, in the ordinary course of business of the
Sellers, of all bills, including liabilities for Taxes due and payable with
respect to the Acquired Assets or the Business and the effecting of capital
expenditures consistent with the operation of

37



--------------------------------------------------------------------------------



 



the Business in the ordinary course, (x) comply in all material respects with
all applicable laws (including, without limitation, maintaining any governmental
licenses and/or approvals required for the current operation of the Leased Real
Property), and all requirements of all Material Contracts and all Permits,
(y) use commercially reasonable efforts to maintain and preserve intact its
business organization and the goodwill of those having business relationships
with it and retain the services of its present officers and those employees set
forth on Schedule 5(a) (the “Key Employees”), and (z) keep in full force and
effect all material policies maintained by it, other than changes to such
policies made in the ordinary course of business. Without limiting the
generality of the foregoing, except as expressly permitted by this Agreement or
as required by applicable law, during the period from the date of this Agreement
to the Closing, neither of the Sellers shall cause or permit itself or any
Affiliate of any Seller to, without the prior written consent of (or in the case
of (iii) below notice to) the Buyer Representative to (provided that any such
limitation on an Affiliate of any of the Sellers shall be applicable solely with
respect to conduct relating to or affecting the Acquired Assets and the
operation of the Business):
               (i) sell, transfer, lease, mortgage, encumber or otherwise
dispose of, or subject to any Encumbrance, other than Permitted Encumbrances,
any of the Acquired Assets to any Person, except (A) pursuant to contracts in
force at the date of this Agreement and listed on Schedule 5(a)(i) hereto, true
and correct copies of which have been made provided to the Buyers, (B)
dispositions of obsolete or worthless Acquired Assets (provided that Sellers
shall replace any such Acquired Asset required for the operation of the
Business) or (C) sales of inventory in the ordinary course of business.
               (ii) make any acquisition (by purchase of securities or assets,
merger or consolidation, or otherwise) of any other Person or business;
               (iii) (A) enter into, terminate, waive any portion of or amend
any Material Contract, (B) enter into or extend the term or scope of any
contract that purports to restrict the Sellers from engaging in any line of
business or in any geographic area, or (C) enter into any contract that would be
breached by, or require the consent of any third party in order to continue in
full force following, consummation of the Asset Purchase provided that in the
case of each of (A), (B) and (C), the Seller Representative shall notify the
Buyer Representative of any such termination, waiver or amendment, and Buyers
shall have a right to terminate this Agreement if the terms of such termination,
waiver or amendment are not acceptable to Buyers in their reasonable discretion;
               (iv) increase the compensation of or pay any bonus to, any of its
officers, directors, consultants, or employees or enter into, establish, amend
or terminate any employment, consulting, retention, tax gross-up, change in
control, collective bargaining, bonus or other incentive compensation, profit
sharing, health or other welfare, stock option or other equity (or equity
based), pension, retirement, vacation, severance, deferred compensation or other
compensation or benefit plan, policy, agreement, trust, fund or arrangement
with, for or in respect of, any officer, other employee, director, or
consultant, other than (A) as required pursuant to applicable law or the terms
of contracts in effect on the date of this Agreement (true and correct copies of
which have been provided to the Buyers), and (B) increases in salaries, wages
and benefits of employees made in the ordinary course of business and in amounts
and in a manner consistent with past practice.

38



--------------------------------------------------------------------------------



 



               (v) make any changes in financial accounting methods, principles
or practices (or change an annual accounting period), except insofar as may be
required by a change in GAAP or applicable law;
               (vi) amend any certificate of incorporation, formation or limited
partnership, bylaws, operating agreement or partnership agreement of any of the
Sellers in a manner that would preclude or otherwise interfere with the
consummation of the Asset Purchase;
               (vii) take any action or omit to take any action, or permit any
act or omission, that could be reasonably expected to result in a breach of any
Material Contract;
               (viii) take any action or omit to take any action, or permit any
act or omission, which, individually or in the aggregate, will cause or result
in (A) a material violation of any requirement of material law applicable to the
Business or any of the Acquired Assets, or (B)(1) notice from any governmental
authority of a termination, revocation, rescission, suspension or refusal to
renew a business license, or (2) the institution of a penalty enforcement
action;
               (ix) whether directly or indirectly, have any discussions,
negotiations (preliminary or otherwise) or other dealings with any other Person
regarding the sale or lease of the Business or any of the Acquired Assets, or
any other transaction having a similar effect;
               (x) have any material discussions, negotiations (preliminary or
otherwise), communications or other dealings with any labor union, other than
(A) in the ordinary course of business, or (B) as may otherwise be required by
law or any collective bargaining agreement, provided that Seller Representative
shall give reasonable advance notice to the Buyer Representative of any matters
specified in the preceding clause (B), consult with the Buyer Representative
with respect to such matters, and keep the Buyer Representative reasonably
informed as to such matters as they proceed;
               (xi) make any material alterations to the Business;
               (xii) grant any easements or other rights with respect to the
Real Property; or
               (xiii) agree to take any of the actions precluded by this
Section 5(a).
          (b) Additional Covenants.
               (i) Maintenance of Assets. The Sellers shall continue to maintain
and service the Business, consistent with their past practice, and shall
continue to maintain the inventory, supplies, and other similar items as may be
reasonably necessary for the operation of the Business at levels which are
consistent with prior practice and in material compliance with all applicable
laws and shall otherwise maintain and keep in full force and effect all Permits
applicable to the Business.
               (ii) Liabilities; Encumbrances. The Sellers shall timely pay when
due all Taxes, assessments and governmental charges, lawfully levied or assessed
upon them or the

39



--------------------------------------------------------------------------------



 



Business or the operations thereof for periods ending on or prior to the Closing
Date, unless contested in good faith, in which case the Sellers shall timely pay
such amounts after a final determination that such amounts are due.
               (iii) Operating Policies and Procedures. The Sellers shall ensure
that all operating policies and procedures manuals and related materials for the
Business are complete and correct, and are located at one of the applicable
headquarters office of the Business on the Closing Date.
          (c) Notification of Certain Matters.
               (i) The Seller Representative shall give prompt notice to the
Buyer Representative, and the Buyer Representative shall give prompt notice to
the Seller Representative, of (i) any notice or other communication received by
such party from any Governmental Authority in connection with the Asset Purchase
or from any Person alleging that the consent of such Person is or may be
required in connection with the Asset Purchase, (ii) any actions, suits, or
legal, administrative, arbitration or other proceedings or governmental
investigations commenced or, to such party’s Knowledge, threatened against,
relating to or involving or otherwise affecting such party which relate to the
Asset Purchase (exclusive of general economic or regulatory factors affecting
business in general), (iii) the discovery of any fact or circumstance that, or
the occurrence or non occurrence of any event the occurrence or non occurrence
of which, would cause any representation or warranty made by such party
contained in this Agreement (A) that is qualified as to materiality or Buyers’
or Sellers’ Material Adverse Effect, to be untrue, and (B) that is not so
qualified, to be untrue in any material respect, and (iv) any failure of such
party to comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereunder.
               (ii) The delivery of any notice pursuant to this Section 5(c)
shall not (x) cure any breach of, or non compliance with, any other provision of
this Agreement, or (y) limit the rights and remedies available to the party
receiving such notice. In respect of any of the events described in
Section 5(c)(i), the Buyers shall be entitled to be involved in such Seller’s
response thereto, and the Sellers shall cooperate with the Buyers in respect of
such response.
          (d) Risk of Loss. The risk of loss or damage to the Business, by fire
or otherwise, or by condemnation or any governmental taking, is upon the Sellers
until the Closing of the Asset Purchase.
               (i) If at any time prior to the Closing, the Business, or any
“material part” of the Business, is damaged or destroyed by fire or other
casualty (a “Casualty Event”), the Seller Representative shall immediately
notify the Buyer Representative by written notice and the Buyers shall have the
right, within ten (10) days after the Buyer Representative receiving such
notice, to either (i) exclude such Acquired Assets from the Asset Purchase, with
a reduction in the Purchase Price or (ii) continue to include such Acquired
Assets herein, with no reduction in the Purchase Price and the Sellers shall
cause to be assigned and transferred to the Buyers at the Closing (by written
instrument reasonably satisfactory to the Buyers and acknowledged by the
insurer) all of the Sellers’ right, title and interest in and to all insurance
proceeds which are thereafter payable to the Sellers on account of such Casualty
Event.

40



--------------------------------------------------------------------------------



 



               (ii) If at any time prior to the Closing, title to or the use of
the Business, or any material part of the Business, is taken or threatened to be
taken by condemnation, eminent domain or other similar governmental taking (a
“Condemnation”), upon its receipt of notice thereof, the Seller Representative
shall promptly notify the Buyer Representative by written notice and the Buyers
shall have the right, within ten (10) days after the Buyer Representative
receiving such notice, to either (i) exclude Acquired Assets from the Asset
Purchase, with a reduction in the Purchase Price or (ii) continue to include
such Acquired Assets herein, with no reduction in the Purchase Price and the
Sellers shall cause to be assigned and transferred to the Buyers at the Closing
(by written instrument reasonably satisfactory to the Buyers) all of the
Sellers’ right, title and interest in and to any awards or other amounts (the
“Condemnation Proceeds”) which may be payable by any Governmental Authority as
the result of such Condemnation. Prior to the Closing, the Buyers shall have the
right to participate in any hearings or proceedings with respect to any
Condemnation.
               (iii) For purposes of this Section 5(d), a “material part” of the
Business shall mean any part which the Buyers reasonably determine would have a
Seller Material Adverse Effect if damaged, destroyed or taken by Condemnation.
          (e) Efforts to Consummate. Each of the parties shall take such actions
and do such things as are commercially reasonable and in accordance with
applicable law to consummate the Asset Purchase as provided in this Agreement,
including, without limitation, (i) cooperating to obtain all consents required
pursuant to the Material Contracts required to be listed on Schedule 3(p) and
the Licenses and Permits required to be listed on Schedule 3(l) to transfer such
Material Contracts and Licenses and Permits or otherwise necessary in order to
consummate the Asset Purchase, (ii) filing all forms, registrations and notices
required to be filed by or on behalf of such party in order to consummate the
Asset Purchase, and taking all actions necessary to obtain any requisite
material Approvals by any third party or Governmental Authority, (iii) perform
such party’s obligations under this Agreement, and (iv) avoid taking any action
that could reasonably be expected to materially delay the obtaining of, or
result in not obtaining, any Approval from any third party or Governmental
Authority necessary to be obtained prior to the Closing.
     6. Post Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.
          (a) General. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as the other Party reasonably may
request (including, without, limitation assignments of patents, patent
applications and patent rights and inventions included among the Acquired
Assets), at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8 below),
provided, that no Party has the obligation to become liable or responsible for
any obligation by which it is not already bound (pursuant to this Agreement or
otherwise), to carry out any of the provisions of this Agreement.
          (b) Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge,

41



--------------------------------------------------------------------------------



 



complaint, claim, or demand in connection with (i) any transaction contemplated
under this Agreement or (ii) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or prior to the Closing Date involving the
Sellers and their activities in connection with the Business or Acquired Assets,
the other Party will cooperate with the contesting or defending Party and its
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor under Section 8 below).
          (c) Transition. The Sellers will not take any action that is designed
or intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of any of the Sellers from maintaining the
same business relationships with the Buyers with respect to the Business after
the Closing as it maintained with the Sellers prior to the Closing. The Sellers
will refer all customer inquiries relating to the Business to the Buyers from
and after the Closing.
          (d) Confidentiality. All information which is not public knowledge
disclosed heretofore or hereafter by any party to any other party (including its
attorneys, accountants or other representatives) in connection with this
Agreement (including the existence of this Agreement and the terms thereof)
shall be kept confidential by such other party(ies), and shall not be used by
such other party(ies) except for use as herein contemplated, except to the
extent (i) it is or hereafter becomes public knowledge or becomes lawfully
obtainable from other sources, including a third party who is under no
obligation of confidentiality to the party(ies) disclosing such information or
to whom information was released without restriction; (ii) such other party(ies)
is compelled to disclose such information by judicial or administrative process
or, in the opinion of its counsel, by other requirements of law; (iii) such duty
as to confidentiality and non-use is required by such disclosing party(ies);
(iv) such information is required to be disclosed to transfer the Licenses and
Permits required to be listed on Schedule 3(l); or (v) in the reasonable
judgment of the party, such information is required to be disclosed pursuant to
Law or, in the case of Seller Parties, in connection with Synovis Life’s
obligations as a publicly held, exchange-listed company; provided, however, in
the case of clause (ii) or (v), that the party(ies) required to make such
disclosure shall, to the extent reasonably possible, provide the other
party(ies) with prompt notice of such requirement prior to making any disclosure
so that the other party(ies) may seek an appropriate protective order.
          (e) Covenants Not to Compete.
               (i) Noncompetition. To the maximum extent permitted by applicable
law, and subject to subsection (ii) below, for a period of five (5) years from
and after the Closing Date, the Seller Parties, their non-individual Affiliates
(excluding Synovis Life’s shareholders) and Richard Kramp (collectively, the
“Non-Compete Parties”) will not engage directly or indirectly (including by
ownership of more than 5% of any entity that so engages) in a business that
competes with the Business as currently conducted. If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 6(e) is invalid or unenforceable, the Buyers and the Seller Parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the

42



--------------------------------------------------------------------------------



 



term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.
               (ii) Acquisition of Competing Business. Notwithstanding
subsection (i) above, the Non-Compete Parties may purchase a business in which
less than fifty percent (50%) of the revenue of such business is derived from
activities that are competitive with the Business as currently conducted (a
“Competitive Business”); provided, that to the extent that a Non-Compete Party
does acquire a Competitive Business, such Non-Compete Party shall grant to
Buyers a period of twenty five (25) days after the closing of such acquisition
to make a first offer to purchase such Competitive Business. If (A) Buyers
decline or fail to make such an offer during such twenty five (25) day period,
(B) Sellers reject Buyers’ offer, or (C) Buyers fail to close the acquisition of
the Competing Business within one hundred twenty (120) days of signing a letter
of intent to purchase the Competing Business from the Non-Compete Party, the
Non-Compete Party shall have no obligation to sell or offer to sell the
Competitive Business to the Buyers; provided, however, the Non-Compete Party
shall divest itself of such Competitive Business within twelve (12) months of
Buyers’ rejection or failure to complete the acquisition or Sellers’ rejection
of Buyers’ offer.
               (iii) The Seller Parties hereby acknowledge that they shall be
jointly and severally liable for any breaches of this Section 6(e) by
Non-Compete Parties who are not parties to this Agreement as if, and to the
extent that, such breach had been committed by the Seller Parties.
          (f) Non-Solicitation. Except as may be allowed by law, or otherwise
agreed to by the Buyers and the Seller Parties, for a period of three (3) years
following the Closing, neither the Buyers nor their Affiliates nor the Seller
Parties nor their Affiliates shall solicit any person who was an employee of the
other party(ies) immediately after the Closing for the purpose of becoming an
employee of the soliciting party. Notwithstanding this provision, (i) each of
the Seller Parties and Buyers shall be entitled to solicit and employ any
individual whose employment has been terminated by the other party(ies), and
(ii) neither the Buyers nor the Seller Parties shall be prohibited from engaging
in a general solicitation that does not target such individuals.
          (g) Sharing of Data. Upon reasonable request by Buyers, the Sellers
shall furnish to the Buyers, at the Buyers’ cost, copies of all books, records
(including Tax records relating to the Business), agreements, financial data and
other documents relating to the Business. Upon reasonable request by Buyers and
to the extent permitted by law, Sellers shall give Buyers copies of the
personnel records of Continuing Employees while retaining the originals. Except
as otherwise provided in Section 6(i), the Seller Parties shall have the right
for a period of three (3) years following the Closing Date upon reasonable
request to have reasonable access during normal business hours to such books,
records and accounts, including financial and Tax information, correspondence,
production records, employment records and other similar information as are
transferred to the Buyers pursuant to the terms of this Agreement for the
limited purposes of concluding Sellers’ involvement in the Business prior to the
Closing Date and for complying with its obligations under applicable securities,
Tax, environmental,

43



--------------------------------------------------------------------------------



 



employment or other laws and regulations. Except as otherwise provided in
Section 6(i), Buyers shall have the right for a period of three (3) years
following the Closing Date upon reasonable request to have reasonable access
during normal business hours to those books, records and accounts, including
financial and Tax information, correspondence, production records, employment
records and other records which are retained by the Sellers pursuant to the
terms of this Agreement to the extent that any of the foregoing relates to the
Business or is otherwise needed by the Buyers in order to comply with its
obligations under applicable securities, Tax, environmental, employment or other
laws and regulations.
          (h) Employment Matters.
               (i) Employment Matters. Effective as of the Closing, Buyers shall
offer employment to all Employees on terms substantially equivalent to the
Employees’ current employment terms with Sellers. Buyers agree, for a period of
eighteen (18) months after the Closing, not to (A) relocate the portion of the
Business located in Puerto Rico and (B) relocate the portion of the Business
located in Lino Lakes, Minnesota more than twenty five (25) miles from its
current location, provided, that with respect to subsection (B) either, Buyers
must comply with the relocation notice provisions in that certain letter
agreement between Synovis Life and Cardiac Pacemakers, Inc., dated as of
December 19, 2007 or Cardiac Pacemakers, Inc. must waive such notice provisions
if Buyers intend to take any action inconsistent with such letter. In addition,
Buyers and their Affiliates shall recognize each Continuing Employee’s service
with the Sellers, including in conformance with Puerto Rico Act 80 of May 30,
1976, as amended, prior to the Closing Date as service with Buyers and their
Affiliates in connection with any Employee Benefit Plan or other similar
arrangement (including vacation and holiday entitlement) maintained by Buyers or
any of their Affiliates in which such employee participates and which is made
available following the Closing Date by Buyers or any of their Affiliates for
purposes of any waiting period, vesting, eligibility and benefit entitlement in
accordance with the terms of any such plan or arrangement. Buyers shall not be
responsible for any Liability with respect to any employee who is offered but
rejects an equivalent position with the Buyer and thereby is not a Continuing
Employee (provided, that conditioning employment with the Buyer upon an
Employee’s execution of a non-compete agreement with Buyers shall not constitute
a non-equivalent position), and with respect to Continuing Employees, shall be
responsible only to the extent that such obligation or Liability relates to the
period beginning on or after the Closing Date. Except as agreed upon under
Section 2(e), Sellers shall pay all Employees all accrued salaries, accrued and
unused vacation days and any other eligible accrued benefits as of the Closing
Date. Sellers shall pay any bonuses and incentives (even on a prorated basis)
owed to the Employees under Sellers’ policies and programs as of the Closing
Date, including, but not limited to, those payments set forth on Schedule 2(k).
Sellers shall comply with all applicable provisions under COBRA, ERISA and the
WARN Act. Sellers shall be responsible for all owed wages, including overtime
pay and meal periods penalties (to non-exempt Employees) and for accrued
benefits under applicable laws and Sellers’ Employee Benefits Plans.
               (ii) Savings Plan. Continuing Employees will participate in
Buyers’ savings plan in accordance with the terms, conditions, benefits and
payment options of Buyers’ savings plan. Notwithstanding the above, Buyers shall
grant Continuing Employees past service credit for purposes of eligibility to
participate in and vesting under Buyers’ savings plan.

44



--------------------------------------------------------------------------------



 



If permitted by applicable laws and regulations, Continuing Employees shall be
eligible to effect a direct rollover (as described in Section 401(a)(31) of the
Code and Section 1165(b)(2)(A) of the Puerto Rico Code) of all of any such
Continuing Employee’s balance under Sellers’ savings plan (including after-tax
employee contributions but not promissory notes attributable to loans made to
such Continuing Employees under Sellers’ savings plan), to Buyers’ savings plan,
subject to the terms and conditions of each such plan.
          (i) Tax Assistance. Following the Closing, the Buyers and the Sellers
shall provide each other with such assistance as may reasonably be requested by
any of them in connection with the preparation of any Tax Return, any audit or
other examination by any taxing authority, or any judicial or administrative
proceedings relating to the Business. The Party requesting assistance hereunder
shall reimburse the other for reasonable out-of-pocket expenses incurred in
providing such assistance. The Buyers and the Sellers shall (i) preserve and
cause to be preserved all information, returns, books, records and documents
relating to any liabilities for Taxes of the Business with respect to a taxable
period until the later of sixty (60) days after the expiration of all applicable
statutes of limitation and extensions thereof, or the conclusion of all
litigation with respect to Taxes for such period and (ii) give reasonable
written notice to the other Party prior to transferring, destroying or
discarding any such information, returns, books, records or documents and, if
the other Party so requests, allow the other Party to take possession of such
information, returns, books, records or documents.
          (j) Redirection of Email, Website and Documents. Following the
Closing, Sellers and Buyers shall cooperate and use commercially reasonable
efforts to redirect to Buyer all email correspondence, website traffic,
contracts, production orders and other similar items that Sellers receive
related to the Business.
          (k) Migration of Information Technology Systems. As of the Closing,
the Seller Parties shall maintain the high speed data line, providing
information systems functionality that is consistent with past practice, to the
Business for a period of time that permits Buyers to install their own data line
to the Business, provided, that such obligation shall not extend beyond ninety
(90) days after the Closing Date without the mutual consent of the Seller
Representative and the Buyer Representative, which consent shall not be
unreasonably withheld (the “Migration Period”). During the Migration Period, the
Buyers shall use reasonable efforts to install their own high speed data service
to the Business and the Seller Parties shall cooperate with Buyers regarding the
installation of such service by Buyers. Buyers and Seller Parties shall cause
their respective personnel to maintain the confidentiality of the other Parties’
proprietary information during the Migration Period. The Seller Parties shall
provide the Business with hardware for a voicemail system that is equivalent to
the voicemail system currently provided to the Business prior to the end of the
Migration Period and Buyers shall cooperate with Seller Parties regarding the
installation of such system by Seller Parties.
          (l) Preparation of Preliminary Final Financials. The Buyers shall
reasonably cooperate with Sellers in Sellers’ preparation of a preliminary draft
of the balance sheet, statements of income, changes in stockholders’ equity, and
cash flows of Synovis Interventional and Synovis Caribe for the monthly and
quarterly periods ending January 31, 2008 in order to facilitate Sellers’
compliance with its public company quarterly reporting requirements. (the
“Preliminary Final Financials”). Buyers agree, to provide or make available at
the Lino Lakes

45



--------------------------------------------------------------------------------



 



facility, all supporting documentation for the Preliminary Final Financials,
including working papers and the accounting books and records of the Business,
requested on reasonable notice by Sellers as well as accounting staff of Buyers
to assist in the preparation of the Preliminary Financial Financials consistent
with past practices of Sellers’ in such preparation. Buyers shall permit Synovis
Life and its advisors or representatives to make copies of such books, records
and working papers. Buyers obligation to reasonably cooperate hereunder shall
not (a) render Buyers liable in any way for the contents of the Preliminary
Financial Statements or (b) have any impact on the other rights and obligations
of the parties hereunder including, but not limited, the preparation and
calculation of the Statement of Net Assets.
     7. Obligations at Closing.
          (a) Conditions Precedent to Obligations of Buyers. The obligation of
Buyers, or Buyers’ designee(s) pursuant to Section 10(e) hereof, to consummate
the transactions contemplated by this Agreement is subject to the fulfillment,
on or prior to the Closing Date, of each of the following conditions (any or all
of which may be waived by Buyers, in whole or in part, in their sole discretion,
to the extent permitted by applicable law):
               (i) Sellers and Synovis Life, as appropriate, shall have
delivered, or caused to be delivered, duly executed Bills of Sale, Assignment
and Assumption Agreements and such assignments (including Intellectual Property
transfer documents) and related documents, in substantially the forms attached
hereto as Exhibits A-3, A-4 and A-6, assigning to the Buyers, or Buyers’
designee(s) pursuant to Section 10(e) hereof, to the extent assignable, Sellers’
right, title and interest in and to the Acquired Assets.
               (ii) Sellers shall have delivered, or caused to be delivered, an
executed Escrow Agreement.
               (iii) Sellers shall have delivered, or caused to be delivered,
such documents as are necessary to terminate and release all Encumbrances in the
Acquired Assets, except for the Permitted Encumbrances.
               (iv) Sellers shall have delivered, or caused to be delivered,
(a) executed landlord consents and waivers, estoppel certificates, subordination
and non-disturbance agreements and notices of lease for all Leased Real Property
in reasonable and customary forms, including the form attached hereto as
Exhibits A-5; and (b) reasonable and customary real property conveyancing
documents (including, without limitation, warranty deeds) for each parcel of
Owned Real Property.
               (v) Sellers shall have delivered, or caused to be delivered,
payoff letters from creditors of Sellers, together with UCC-3 termination
statements with respect to any financing statements filed against the Business
or the Acquired Assets, terminating all Encumbrances on any of the Acquired
Assets (excluding Permitted Encumbrances and any purchase money security
interests and related debt on the applicable Acquired Assets transferred or
under leasing arrangements) (the “Payoff Letters”).

46



--------------------------------------------------------------------------------



 



               (vi) An opinion of counsel to the Seller Parties in form and
substance as set forth in Exhibit G attached hereto, addressed to the Buyers and
dated as of the Closing Date.
               (vii) Sellers shall have delivered, or caused to be delivered, an
executed Surgical Supply Agreement, the general terms of which will be as set
forth in Exhibit H (the “Surgical Supply Agreement”).
               (viii) Sellers shall have delivered, or caused to be delivered,
the consents or approvals of any parties required with respect to the Material
Contracts and the Licenses and Permits in connection with the transactions
contemplated hereby, all as set forth on Schedule 7(a)(viii) attached hereto.
               (ix) Buyers shall have received written notification from the
appropriate Governmental Authority that (i) Heraeus Materials Caribe qualifies
for a new Puerto Rico Tax Grant, or that the assignment of the Puerto Rico Tax
Grant to Heraeus Materials Caribe will be approved; and (ii) that the PRIDCO
Lease will be assigned to Heraeus Materials Caribe or a new PRIDCO lease will be
issued to Heraeus Materials Caribe, which new PRIDCO lease includes a five
(5) year extension option for the tenant commencing in December 2007 on the same
terms as the PRIDCO Lease.
               (x) Buyers shall have been able to obtain title insurance
commitments committing to insure the parcel of Real Property located at 400
Apollo Drive, Lino Lakes, Minnesota, at standard rates by a national title
insurance company of Buyers’ choice (the “Title Company”), free from all
Encumbrances, other than Permitted Encumbrances, and encroachments from or on
the Real Property except those Encumbrances set forth in the title reports
listed on Schedule 3(n)(i), identified on one or more title insurance
commitments and not objected to in writing by Buyer, or any Encumbrances created
or approved in writing by the Buyers, with such available endorsements as Buyers
may reasonably require. The cost of the title policy premium plus the cost of
any endorsements shall be paid by the Buyers at the Closing.
               (xi) Intentionally omitted.
               (xii) Prior to the Closing Date, Sellers shall cause a complete
physical inventory of the Inventory to be taken jointly by Sellers and Buyers as
of the Closing Date. The results of such inventory shall be used to determine
the amount of Inventory of the Business on the Closing Date to be included in
the Statement of Net Assets pursuant to Exhibit A-7.
               (xiii) Sellers shall have paid the amounts described on
Schedule 2(k).
               (xiv) Sellers shall have complied with the provisions, if any, of
any bulk sales or transfer laws in the State of Minnesota and the Commonwealth
of Puerto Rico.
               (xv) The Title Company shall have agreed in writing that all
conditions to the issuance of a title insurance policy required to be satisfied
by Sellers have been satisfied.

47



--------------------------------------------------------------------------------



 



               (xvi) Certificates of a recent date, issued by the applicable
Secretary of State or other similar authority of the legal existence and good
standing of the Sellers, or the qualification to do business, as the case may
be, in each jurisdiction in which the Sellers are qualified to do business;
               (xvii) A certificate of the Secretary of each of the Seller
Parties, in each case, certifying as to (i) the names of the officers of such
Seller Party authorized to sign this Agreement and the other documents,
instruments or certificates to be delivered pursuant to this Agreement by such
Seller Party, or any of its officers, together with the true signatures of such
officers, and (ii) the accuracy of resolutions adopted by such Seller Party in
connection with the transactions contemplated hereby and that such resolutions
are in full force and effect as of the Closing Date;
               (xviii) A certificate of the President of each of the Seller
Parties to the effect that (1) each of the representations and warranties
contained in this Agreement are true and correct in all material respects as of
the Closing with the same effect as if made on and as of the Closing; provided,
that (A) all materiality qualifications that are contained in such
representations and warranties and that limit the scope of such representations
and warranties shall be disregarded; (B) any update of or modification to the
Disclosure Schedule made or purported to have been made on or after the date of
this Agreement shall be disregarded and (C) any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date and (2) each of the Seller Parties has complied with, fulfilled and
performed each of the covenants, terms and conditions to be complied with,
fulfilled or performed by it under this Agreement;
               (xix) All Real Property rents and expenses (including, without
limitation, operating expenses and utility charges) will be prorated on a
monthly basis as of the Closing;
               (xx) Since the Effective Date, there shall not have been any
event, fact, circumstance or change that has had or result in, a Seller Material
Adverse Effect; and
               (xxi) Such other supporting documents and certificates as Buyers
may reasonably request and as may be required pursuant to this Agreement.
          (b) Conditions Precedent to Obligations of Seller Parties. The
obligations of the Seller Parties to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Seller Parties, in whole or in part, in their sole discretion to the extent
permitted by applicable law):
               (i) Buyers, or Buyers’ designee(s) pursuant to Section 10(e)
hereof, shall have delivered, or caused to be delivered, the Purchase Price as
specified in Section 2(c) above;
               (ii) Buyers shall have delivered, or caused to be delivered, an
executed Escrow Agreement;

48



--------------------------------------------------------------------------------



 



               (iii) Buyers shall have delivered, or caused to be delivered, an
executed Surgical Supply Agreement; and
               (iv) A certificate of the Secretary of each Buyer certifying as
to (i) the names of the officers of such Buyer authorized to sign this Agreement
and the other documents, instruments or certificates to be delivered pursuant to
this Agreement by such Buyer, or any of its officers, together with the true
signatures of such officers, and (ii) the accuracy of resolutions adopted by
such Buyer in connection with the transactions contemplated hereby and that such
resolutions are in full force and effect as of the Closing Date;
               (v) A certificate of the President of each Buyer to the effect
that (1) each of the representations and warranties contained in this Agreement
are true and correct in all material respects as of the Closing with the same
effect as if made on and as of the Closing; provided, that (A) all materiality
qualifications that are contained in such representations and warranties and
that limit the scope of such representations and warranties shall be disregarded
and (B) any representation or warranty expressly made as of a specified date
will only need to have been true on and as of such date and (2) each of the
Buyers has complied with, fulfilled and performed each of the covenants, terms
and conditions to be complied with, fulfilled or performed by it under this
Agreement;
               (vi) All Real Property rents and expenses (including, without
limitation, operating expenses and utility charges) will be prorated on a
monthly basis as of the Closing; and
               (vii) Such other supporting documents and certificates as the
Sellers may reasonably request and as may be required pursuant to this
Agreement.
          (c) Conditions Precedent to Obligations of All Parties. No law,
investigation, injunction, judgment or ruling enacted, promulgated, issued,
entered, amended or enforced by any Governmental Authority shall be in effect or
threatened by any Person that would have the effect of (i) enjoining,
restraining, preventing, or prohibiting consummation of the Asset Purchase, or
making the consummation of the Asset Purchase illegal, or imposing damages on
any Party as a result of consummating the Asset Purchase or (ii) otherwise
preventing the consummation of the Asset Purchase or (iii) imposing limitations
on the Asset Purchase and/or the ability of any Party to perform its obligations
hereunder or operate the Business after the Closing.
     8. Remedies for Breach of This Agreement.
          (a) Survival of Representations and Warranties. The representations
and warranties of Seller Parties and Buyers made in this Agreement and in the
documents and certificates delivered in connection herewith shall survive the
Closing, provided that in no event shall any Party be entitled to seek
indemnification in respect of any breach of any representation or warranty made
herein pursuant to this Section 8 unless the Party seeking indemnification has
made a written claim therefor to either the Buyer Representative or the Seller
Representative, as appropriate, pursuant to Section 10(h) below on or prior to
the date that is eighteen (18) months from the Closing Date (the “Survival
Period”). Notwithstanding the preceding sentence, (i) the

49



--------------------------------------------------------------------------------



 



representations and warranties contained in each of Section 3(m)(Tax Matters)
and Section 3(w)(Employee Benefit Matters) shall survive for the applicable
statute of limitations and (ii) the representations and warranties contained in
each of Section 3(o)(Intellectual Property) and Section 3(x)(Environmental
Matters) shall survive for five (5) years from the Closing Date; provided,
however, that, notwithstanding the foregoing, claims for indemnification
pursuant to this Section 8 for (w) breaches of Section 3(a) or 4(a),
(x) breaches of any representations and warranties arising from fraud or
intentional misrepresentation and (y) liability of Sellers for Retained
Liabilities, liability of Buyers for Assumed Liabilities and (z) breaches of any
of Seller Parties’ covenants or any of Buyers’ covenants herein shall survive
indefinitely.
          (b) Indemnification Provisions for Benefit of the Buyers.
               (i) Provided that the Buyer Representative makes a written claim
for indemnification against the Sellers to the Seller Representative pursuant to
Section 10(h) below within the applicable period set forth in Section 8(a)
above, then the Seller Parties agree, jointly and severally, to indemnify the
Buyers from and against any Adverse Consequences the Buyers may suffer through
and after the date of the claim for indemnification resulting from, arising out
of, relating to, in the nature of, or caused by, without duplication (A) the
breach of any of the representations, warranties, covenants or agreements made
by Sellers in this Agreement; (B) any Retained Liability; and (C) any brokerage,
finder’s or other similar fees or expenses payable by Sellers or their
Affiliates to any broker, finder, investment bank or similar agent in connection
with the transactions contemplated by this Agreement. Subject to the limitations
set forth in Section 8(g) hereof, Buyers shall be entitled to recover any
Adverse Consequences for which Sellers are obligated to indemnify under this
Section 8(b), (x) first, from the Escrow Agent (out of the Escrow Amount), an
amount equal to any Adverse Consequences any such Buyer may suffer hereunder and
(ii) second, if and only to the extent that the Escrow Amount is not sufficient
to cover such Adverse Consequences, from the Seller Parties.
               (ii) The Seller Parties shall be obligated to indemnify the
Buyers under Section 8(b)(i) only for those claims giving rise to Adverse
Consequences as to which the Buyer Representative has given the Seller
Representative written notice prior to the end of the applicable Survival Period
set forth in Section 8(a), if any. Any written notice delivered by the Buyer
Representative to the Seller Representative with respect to Adverse Consequences
shall set forth with reasonable specificity the basis of the claim for Adverse
Consequences if reasonably determinable at such time and the amount of Adverse
Consequences claimed. Subject to the procedures with respect to Third Party
Claims under Section 8(d) hereof, if such written notice (or an amended notice)
states the amount of Adverse Consequences claimed and the Seller Representative
notifies the Buyer Representative that it does not dispute the claim described
in such notice or fails to notify the Buyer Representative within forty five
(45) business days after delivery of such notice by the Buyer Representative
whether the Seller Representative disputes the claim described in such notice,
Adverse Consequences in the amount specified in such notice will be admitted by
the Seller Parties, and the Seller Parties shall be responsible for the payment
of such Adverse Consequences to the Buyer(s). If the Seller Representative has
timely disputed the Seller Parties’ liability with respect to such claim by
delivery of notice in accordance with this Section 8(b)(ii), the Buyer
Representative and the Seller Representative will proceed in good faith to
negotiate a resolution of such dispute. Any written notice delivered by the
Seller Representative to the Buyer Representative for purposes of

50



--------------------------------------------------------------------------------



 



disputing a claim for Adverse Consequences shall provide in reasonable detail
the basis for any objection to the matters set forth in Buyer’s notice and the
portion of the claim (if less than all) which is the subject of the dispute
notice.
               (iii) Subject to the limitations set forth in Section 8(g) and
Buyers’ obligation to first seek recovery for Adverse Consequences from the
Escrow Amount in accordance with Section 8(b)(i), the Seller Parties will pay
the amount of any Adverse Consequences to the Buyers within ten (10) days
following the date on which the Seller Parties’ liability for and the amount of
such Adverse Consequences is determined. The Seller Parties hereby acknowledge
and agree that, subject to the limitations set forth in Section 8(g), any
undisputed amount of such Adverse Consequences that are not recovered from the
Escrow Amount shall be payable by them.
          (c) Indemnification Provisions for the benefit of the Sellers.
               (i) Provided that the Seller Representative makes a written claim
for indemnification against the Buyers to the Buyer Representative pursuant to
Section 10(h) below within the applicable period set forth in Section 8(a)
above, then the Buyers agrees to indemnify the Sellers from and against any
Adverse Consequences the Sellers may suffer through and after the date of the
claim for indemnification resulting from, arising out of, relating to, in the
nature of, or caused by, without duplication (A) the breach of any of the
representations, warranties, covenants or agreements made by Buyers in this
Agreement; (B) any Assumed Liability; (C) any Acquired Asset; (D) Buyers’
operation of the Business after the Closing Date; and (E) any brokerage,
finder’s or other similar fees or expenses payable by Buyers or their Affiliates
to any broker, finder, investment bank or similar agent in connection with the
transactions contemplated by this Agreement.
               (ii) Buyers shall be obligated to indemnify the Seller Parties
under Section 8(c)(i) only for those claims giving rise to Adverse Consequences
as to which the Seller Representative has given the Buyer Representative written
notice prior to the end of the applicable survival period set forth in
Section 8(a). Any written notice delivered by the Seller Representative to the
Buyer Representative with respect to Adverse Consequences shall set forth with
reasonable specificity the basis of the claim for Adverse Consequences if
reasonably determinable at such time and the amount of Adverse Consequences
claimed. Subject to the procedures with respect to Third Party Claims under
Section 8(d), if such written notice (or an amended notice) states the amount of
Adverse Consequences claimed and the Buyer Representative notifies the Seller
Representative that it does not dispute the claim described in such notice or
fails to notify the Seller Representative within forty five (45) business days
after delivery of such notice by the Seller Representative whether the Buyer
Representative disputes the claim described in such notice, Adverse Consequences
in the amount specified in such notice will be admitted by Buyers, and Buyers
shall be responsible for the payment of such Adverse Consequences to the Seller
Parties. If the Buyer Representative has timely disputed Buyers’ liability with
respect to such claim by delivery of notice in accordance with this
Section 8(c), the Buyer Representative and the Seller Representative will
proceed in good faith to negotiate a resolution of such dispute. Any written
notice delivered by the Buyer Representative to the Seller Representative for
purposes of disputing a claim for Adverse Consequences shall provide

51



--------------------------------------------------------------------------------



 



in reasonable detail the basis for any objection to the matters set forth in
Buyer’s notice and the portion of the claim (if less than all) which is the
subject of the dispute notice.
               (iii) Subject to the limitations set forth in Section 8(g),
Buyers will pay the amount of any Adverse Consequences to the Seller Parties
within ten (10) days following the date on which Buyers’ liability for and the
amount of such Adverse Consequences is determined.
          (d) Matters Involving Third Parties.
               (i) If any third party shall notify any party(ies) to this
Agreement (the “Indemnified Party”) with respect to any matter (a “Third Party
Claim”) which may give rise to a claim for indemnification against the other
party(ies) to this Agreement (the “Indemnifying Party”) under this Section 8,
then the Indemnified Party’s representative shall promptly notify the
Indemnifying Party’s representative thereof in writing; provided, however, that
no delay on the part of the Indemnified Party’s representative in notifying the
Indemnifying Party’s representative shall relieve the Indemnifying Party from
any obligation hereunder unless (and then solely to the extent) the Indemnifying
Party thereby is materially prejudiced.
               (ii) The Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within twenty (20) days after
the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will assume the defense of the Third Party Claim (but in all
events, at least five Business Days prior to the date that an answer to such
Third Party Claim is due to be filed); provided that the assumption of such
defense will not be deemed a waiver of the Indemnifying Party’s right to contest
it’s obligation to provide any indemnity hereunder, and (B) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.
               (iii) So long as the Indemnifying Party is conducting the defense
of the Third Party Claim in accordance with Section 8(d)(ii) above, (A) the
Indemnified Party may retain separate co counsel at its sole cost and expense
and participate in (but not control) the defense of the Third Party Claim,
(B) the Indemnified Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnifying Party (not to be withheld unreasonably), and
(C) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (not to be withheld unreasonably)
(unless the claimant provides to the Indemnified Party an unqualified release
from all liability in respect of the Third Party Claim and any such settlement
contains no provisions that will have materially impacted the Business).
               (iv) In the event either of the conditions in Section 8(d)(ii)
above is or becomes unsatisfied or the Indemnifying Party does not seek to
defend the Third Party Claim, however, (A) the Indemnified Party may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to, the Third Party Claim in any manner it reasonably may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith), (B) the
Indemnifying Party

52



--------------------------------------------------------------------------------



 



will reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and (C) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 8.
          (e) Determination of Adverse Consequences. In determining Adverse
Consequences for purposes of this Section 8:
               (i) the parties shall take into account the time cost of money,
assuming a discount rate equal to ten percent (10%) per annum; and
               (ii) the amount of any losses for which indemnification is
provided shall be net of any “tax benefits” (i.e., the amount by which the Tax
liability of the Party (or group including the Party) is actually reduced,
including by deduction, entitlement to refund, credit or otherwise) and amounts
actually recovered or recoverable by the Indemnified Party under insurance
policies or otherwise with respect to such losses (net of any Tax or expenses
incurred in connection with such recovery).
          (f) Adjustment to Purchase Price. All indemnification payments under
this Section 8 shall be deemed adjustments to the Purchase Price.
          (g) Limitations on Indemnification.
               (i) Baskets. Notwithstanding anything to the contrary in this
Agreement, neither the Seller Parties nor the Buyers shall be liable (for
indemnification or otherwise) with respect to the matters described herein
unless the aggregate amount of claims shall collectively exceed a total of
$217,000, (the “Basket Amount”) and then only for the amount by which such
claims exceed the Basket Amount. However, the Basket Amount shall not apply to
claims based upon (A) any intentional misrepresentation or willful breach of any
matter contained herein or fraud; (B) breaches of the representations and
warranties contained in Section 3(a) or 4(a)(Organization, Qualification, and
Corporate Power), Section 3(o)(Intellectual Property) and Section
3(x)(Environmental Matters) or (C) any indemnification by Sellers for Retained
Liability, any indemnification by Buyers for Assumed Liabilities, or breaches of
any of Seller Parties’ covenants or Buyers’ covenants herein. Neither the Seller
Parties nor the Buyer shall be liable (for indemnification or otherwise) for any
claim in an amount less than $10,000, provided, that when any such claim is
based upon (A) any intentional misrepresentation or willful breach of any matter
contained herein or fraud (B) breaches of the representations and warranties
contained in Section 3(o)(Intellectual Property) or Section 3(x)(Environmental
Matters) or (C) any Retained Liability, Assumed Liability or breaches of any of
Seller Parties’ covenants or Buyers’ covenants herein and exceeds $10,000, the
Seller Parties or the Buyers, as the case may be, shall, subject to the
limitations in this Section 8(g) and the other provisions of this Agreement, be
liable for the entire amount of such claim without regard to any deductible or
threshold amount.
               (ii) Cap. Notwithstanding Section 8(g)(i), the maximum liability
under the indemnity section that may be imposed upon the Seller Parties or the
Buyers with

53



--------------------------------------------------------------------------------



 



respect to breaches of representations and warranties shall be $2,950,000 (the
“Cap”). However, the Cap shall not apply to claims based upon (A) any
intentional misrepresentation or willful breach of any matter contained herein
or fraud; (B) breaches of the representations and warranties contained in
Section 3(a) or 4(a)(Organization, Qualification, and Corporate Power),
Section 3(o)(Intellectual Property), and Section 3(x)(Environmental Matters); or
(C) any Retained Liability or any Assumed Liability or breaches of any of Seller
Parties or any of Buyers’ covenants herein. With respect to breaches of the
representations and warranties contained in Section 3(o)(Intellectual Property)
and Section 3(x)(Environmental Matters), the maximum liability under the
indemnity section that may be imposed upon the Seller Parties in the aggregate
shall be $8,500,000.
          (h) Sole Remedy. The Parties agree that, except as set forth in
Section 10(o) or with respect to claims for fraud, the sole and exclusive remedy
of any Party to this Agreement or their respective affiliates with respect to
this Agreement or any certificate or instrument delivered pursuant hereto, the
events giving rise to this Agreement and the transactions contemplated by this
Agreement, shall be limited to the indemnification provisions set forth in this
Section 8, and all other rights and remedies in respect of such a breach or
breaches (excluding any act or omission which constitutes fraud by any of the
Parties hereto) by any such Party are hereby expressly forever waived. Each
Party hereby covenants not to sue or seek indemnification from any other party
in connection with any other such rights and remedies.
          (i) No Duplication. Any liability for indemnification under this
Agreement shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement or to the extent taken into
account in determining any adjustment to the Purchase Price under Section 8(f).
     9. Termination.
          (a) Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing
Date:
               (i) by mutual written consent of the Seller Representative and
the Buyer Representative;
               (ii) by the Seller Representative or the Buyer Representative if
the Closing shall not have occurred by January 31, 2008 (the “Outside Date”),
however, if the Closing has not occurred by such date by reason of
nonsatisfaction of any of the conditions set forth in Section 7(a)(ix) and all
other conditions set forth in Section 7 have been satisfied or waived or are
then capable of being satisfied, then such date shall automatically be extended
to the last day of the month in which such conditions are met (which shall then
be the “Outside Date”); provided, that a party will not be entitled to terminate
this Agreement pursuant to this Section 9(a)(ii) if such party’s breach of its
obligations under this Agreement has prevented the Closing from occurring and
provided, further that the Outside Date shall in no case be later than March 31,
2008;
               (iii) by Buyers, if

54



--------------------------------------------------------------------------------



 



                    (1) any Seller Party has breached any (A) covenant or
agreement contained in this Agreement in any material respect, or
(B) representation or warranty of Seller Parties contained in this Agreement in
any material respect; provided, that, in the event of a breach of a
representation, warranty or covenant that is capable of being cured, notice of
the breach of such covenant has been delivered by the non-breaching party and
the breaching party does not cure such breach by the earlier to occur of the
tenth (10th) business day after receipt of such notice or the date provided in
Section 9(a)(ii);
                    (2) any of the conditions set forth in Section 7(a) have
become impossible to satisfy;
               (iv) by Sellers, if
                    (1) any Buyer has breached any (A) covenant or agreement
contained in this Agreement in any material respect, or (B) representation or
warranty contained in this Agreement in any material respect; provided, that, in
the event of a breach of a representation, warranty or covenant that is capable
of being cured, notice of the breach of such covenant has been delivered by the
non-breaching party and the breaching party does not cure such breach by the
earlier to occur of the tenth (10th) business day after receipt of such notice
or the date provided in Section 9(a)(ii); or
                    (2) any of the conditions set forth in Section 7(b) have
become impossible to satisfy.
          (b) Procedure for and Effect of Termination. In the event of
termination of this Agreement by the parties under Section 9(a) of this
Agreement, other than the terms of Sections 9, 10(b), 10(i) and 10(p) of this
Agreement, which shall survive any such termination, this Agreement shall become
null and void and of no further effect, except that each party shall be liable
for any fraud or willful misrepresentation or material breach of any
representation or warranty or any covenant included in this Agreement prior to
such termination.
     10. Miscellaneous.
          (a) Fees and Expenses. All fees and expenses incurred in connection
with this Agreement and the Asset Purchase shall be paid by the party incurring
such expenses.
          (b) Press Releases and Public Announcements. Prior to the Closing,
(i) the Buyer Representative and the Seller Representative shall consult with
each other before either the Buyers or the Seller Parties issue any press
release or other public statement with respect to the Asset Purchase or this
Agreement and (ii) the Buyers and the Seller Parties shall not issue any such
press release or make any such public statement without the prior consent of the
representative of the other parties, which shall not be unreasonably withheld;
provided, however, that any Party hereto may make any disclosure or announcement
which such Party, in the opinion of its legal counsel, is obligated to make by
laws or the rules of any securities exchange; in such case, the Party desiring
to issue the press releases or make the public announcement shall consult with
the other party hereto prior to issuing the press releases or making such public
announcement or announcement and use their commercially reasonable efforts to
agree upon a mutually satisfactory text in any press release or public
announcement.

55



--------------------------------------------------------------------------------



 



          (c) No Third-Party Beneficiaries. Notwithstanding Section 6(h) or any
other Section of this Agreement, this Agreement is solely for the benefit of the
Seller Parties and their successors and permitted assigns, with respect to the
obligations of Buyer under this Agreement, and this Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
          (d) Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, to the extent they have related in any way to the
subject matter hereof.
          (e) Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that (A) the Buyers may
(i) assign any or all of their rights and interests hereunder to one or more of
their Affiliates and (ii) designate one or more of their Affiliates to
(1) perform their obligations hereunder (in any or all of which cases the Buyers
nonetheless shall remain responsible for the performance of all of their
obligations hereunder) or (2) receive specific assets to be acquired hereunder;
provided, further, that Buyers remain responsible for the performance of all of
their obligations under this Agreement, and (B) either Buyers or Seller Parties
may assign any or all of their rights and interests hereunder to a successor
entity that purchases such Party’s business, provided, that such successor
entity agrees to assume all obligations under this Agreement of the Party
selling its business.
          (f) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
          (g) Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (h) Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

         
 
  If to the Sellers and/or   Synovis Life Technologies, Inc.
 
  Synovis Life:   2575 University Avenue West
 
      St. Paul, MN 55114-1024
 
      Fax: (651) 642-9018
 
      Attn: Chief Executive Officer
 
       

56



--------------------------------------------------------------------------------



 



         
 
  Copy to:   Dorsey & Whitney LLP
 
      50 South Sixth Street, Suite 1500
 
      Minneapolis, MN 55402-1498
 
      Fax: (612) 340-8738
 
      Attn: Timothy S. Hearn
 
       
 
  If to the Buyers:   Heraeus Vadnais, Inc.
 
      1375 Willow Lake Boulevard
 
      St. Paul, MN 55110
 
      Fax: (651) 254-2611
 
      Attn: President
 
       
 
  Copy to:   McDermott Will & Emery LLP
 
      28 State Street
 
      Boston, MA 02109
 
      Fax: (617) 535-3800
 
      Attn: Christopher Donovan

     Any Party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth.
          (i) Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
          (j) Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyers and the Sellers. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
          (k) Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
          (l) Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption

57



--------------------------------------------------------------------------------



 



or burden of proof shall arise favoring or disfavoring any Party by virtue of
the authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation.
          (m) Disclosure Schedule; Representations.
               (i) Nothing in the Disclosure Schedule shall be deemed adequate
to disclose an exception to a representation or warranty made herein unless the
Disclosure Schedule identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself). Sellers may,
at their option, include in the Disclosure Schedule items that are not material
in order to avoid any misunderstanding, and such inclusion shall not be deemed
to be an acknowledgement or representation that such items are material.
Information disclosed in the Disclosure Schedule shall constitute a disclosure
for all purposes under this Agreement notwithstanding any reference to a
specific section so long as it is reasonably clear from the context of the
disclosure that it should or could qualify other representations and warranties,
including but not limited to, the use of cross-references to other schedules.
               (ii) The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty, or covenant.
          (n) Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
          (o) Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter (subject to the provisions set forth in Section 10(p)
below), in addition to any other remedy to which it may be entitled, at law or
in equity.
          (p) Submission to Jurisdiction. Each of the Parties (a) submits to the
jurisdiction of any United States District Court or state district court sitting
in the State of Delaware in any action or proceeding arising out of or relating
to this Agreement and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court, and (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or

58



--------------------------------------------------------------------------------



 



other request for leave from any such court, and (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than a United States District
Court or state district court sitting in the State of Delaware. Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto. Any Party may
make service on the other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 10(h) above. Each Party agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or in
equity.
          (q) Waiver of Jury Trial. EACH OF THE BUYERS, THE SELLERS AND THE
SELLER REPRESENTATIVE AND BUYER REPRESENTATIVE HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HERBY OR THE ACTIONS OF BUYERS, SELLERS OR THE
SELLER REPRESENTATIVE OR BUYER REPRESENTATIVE IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.
          (r) Non-Recourse. With the exception of Liabilities for fraud and
intentional misrepresentation and the Liabilities and obligations of Synovis
Life set forth in this Agreement, no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative (including the Seller Representative) of Sellers or their
Affiliates or Synovis Life shall have any liability for any obligations or
liabilities of Sellers under this Agreement or any agreement contemplated hereby
of or for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby and thereby. With the exception of Liabilities for fraud and
intentional misrepresentation and the Liabilities and obligations of the Buyers,
no past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, agent, attorney or representative (including
the Buyer Representative) of Buyers or their Affiliates shall have any liability
for any obligations or liabilities of Buyers under this Agreement or any
agreement contemplated hereby of or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby and thereby.
     11. Provisions Relating to the Seller Parties and the Buyers.
Notwithstanding any other provision of this Agreement:
          (a) The Seller Parties shall from time to time designate one person
(the “Seller Representative”) to represent the interests of the Seller Parties
and their respective assignees under this Agreement. The initial Seller
Representative shall be the Chief Executive Officer of Synovis Life. A different
Seller Representative may be designated by the Seller Parties and their
respective assignees from time to time by giving written notice of such
designation to the Buyer Representative as set forth in Section 10(h). All
actions taken by the Seller Representative on behalf of the Sellers and their
respective assignees shall be binding upon, and shall be treated as the actions
of, the Seller Parties and their respective assignees.

59



--------------------------------------------------------------------------------



 



          (b) All amounts payable to the Seller Parties under this Agreement
shall be paid to such persons, and in such proportions, as the Seller
Representative may from time to time direct in written instructions.
          (c) The Buyers shall from time to time designate one person (the
“Buyer Representative”) to represent the interests of the Buyers and their
respective assignees under this Agreement. The initial Buyer Representative
shall be the President of Heraeus Vadnais. A different Buyer Representative may
be designated by the Buyers and their respective assignees from time to time by
giving written notice of such designation to the Seller Representative as set
forth in Section 10(h). All actions taken by the Buyer Representative on behalf
of the Buyers and their respective assignees shall be binding upon, and shall be
treated as the actions of, the Buyers and their respective assignees.
          (d) All amounts payable to the Buyers under this Agreement shall be
paid to such persons, and in such proportions, as the Buyer Representative may
from time to time direct in written instructions.
* * * * *

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

            BUYERS:

HERAEUS VADNAIS, INC.
      By:   /s/ Mark Kempf       Name:   Mark Kempf       Title:   President    
  HERAEUS MATERIALS CARIBE, INC.
      By:   /s/ Mark Kempf       Name:   Mark Kempf       Title:   President    
  HERAEUS MATERIALS S.A.
      By:   /s/ Dr. Roland Gerner       Name:   Dr. Roland Gerner       Title:  
President      
      By:   /s/ Dr. Nicolas Guggenheim       Name:   Dr. Nicolas Guggenheim    
  Title:   Delegate       SELLERS:

SYNOVIS INTERVENTIONAL SOLUTIONS, INC.
      By:   /s/ Richard W. Kramp       Name:   Richard W. Kramp       Title:  
President and CEO       SYNOVIS CARIBE, INC.
      By:   /s/ Richard W. Kramp       Name:   Richard W. Kramp       Title:  
President and CEO  

61



--------------------------------------------------------------------------------



 



         

            SYNOVIS LIFE:

SYNOVIS LIFE TECHNOLOGIES, INC.
      By:   /s/ Richard W. Kramp       Name:   Richard W. Kramp       Title:  
President and CEO    

62